 Fill in this information to identify the case:

 Debtor name                                      Catalyst Prep LLC

 United States Bankruptcy Court for the:
                          Western District of Texas, Austin Division

 Case number (if known):                 19-11236
                                                                                                                                             ❑Check if this is an
                                                                                                                                                amended filing

Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                                         12/15
An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this form for the
schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any amendments of those documents.
This form must state the individual’s position or relationship to the debtor, the identity of the document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in connection with a
bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



           Declaration and signature

         I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another individual serving as a
         representative of the debtor in this case.
         I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

         ✔
         ❑      Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)

         ✔
         ❑      Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

         ✔
         ❑      Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

         ✔
         ❑      Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

         ✔
         ❑      Schedule H: Codebtors (Official Form 206H)

         ✔
         ❑      A Summary of Assets and Liabilities for Non-Individuals (Official Form 206A-Summary)

         ❑      Amended Schedule

         ❑      Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)

         ❑      Other document that requires a declaration




         I declare under penalty of perjury that the foregoing is true and correct.




                                                                                 ✘
         Executed on 10/25/2019
                          MM/ DD/ YYYY                                                                                 /s/ Jared Friedland
                                                                                      Signature of individual signing on behalf of debtor


                                                                                      Jared Friedland
                                                                                      Printed name


                                                                                      CEO
                                                                                      Position or relationship to debtor




Official Form B202                                         Declaration Under Penalty of Perjury for Non-Individual Debtors
 Fill in this information to identify the case:

 Debtor name                                      Catalyst Prep LLC

 United States Bankruptcy Court for the:
                          Western District of Texas, Austin Division

 Case number (if known):                 19-11236
                                                                                                                                           ❑Check if this is an
                                                                                                                                              amended filing

Official Form 206A/B
Schedule A/B: Assets — Real and Personal Property                                                                                                                       12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest. Include all property in which
the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties which have no book value, such as fully depreciated
assets or assets that were not capitalized. In Schedule A/B, list any executory contracts or unexpired leases. Also list them on Schedule G: Executory Contracts and
Unexpired Leases (Official Form 206G).
Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write the debtor’s name and
case number (if known). Also identify the form and line number to which the additional information applies. If an additional sheet is attached, include the amounts
from the attachment in the total for the pertinent part.

For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset schedule or depreciation
schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the debtor’s interest, do not deduct the value of secured
claims. See the instructions to understand the terms used in this form.


 Part 1: Cash and cash equivalents


  1.   Does the debtor have any cash or cash equivalents?
       ❑No. Go to Part 2.
       ✔Yes. Fill in the information below.
       ❑
       All cash or cash equivalents owned or controlled by the debtor                                                                          Current value of debtor's
                                                                                                                                               interest

  2.   Cash on hand

  3.   Checking, savings, money market, or financial brokerage accounts (Identify all)
       Name of institution (bank or brokerage firm)                      Type of account                 Last 4 digits of account number
       3.1 Chase                                                              Checking account                       5019                                           $0.00

  4.   Other cash equivalents (Identify all)
       None

  5.   Total of Part 1
                                                                                                                                                                     $0.00
       Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.



 Part 2: Deposits and prepayments


  6.   Does the debtor have any deposits or prepayments?
       ❑No. Go to Part 3.
       ✔Yes. Fill in the information below.
       ❑
                                                                                                                                               Current value of debtor's
                                                                                                                                               interest
  7.   Deposits, including security deposits and utility deposits
       Description, including name of holder of deposit
       7.1 Ogle Properties LLC                                                                                                                                    $5,500.00




Official Form 206A/B                                                  Schedule A/B: Assets — Real and Personal Property                                        page 1
Debtor         Catalyst Prep LLC                                                                                        Case number (if known)            19-11236
              Name


  8.     Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
         Description, including name of holder of prepayment

         None


  9.     Total of Part 2
                                                                                                                                                                $5,500.00
         Add lines 7 through 8 (including amounts on any additional sheets). Copy the total to line 81.



 Part 3: Accounts receivable


  10.     Does the debtor have any accounts receivable?
          ✔ No. Go to Part 4.
          ❑
          ❑Yes. Fill in the information below.

                                                                                                                                                 Current value of debtor's
                                                                                                                                                 interest

  11.    Accounts Receivable

         11a. 90 days old or less:                    $0.00                  -                     $0.00                  = ...... ➔                                 $0.00
                                       face amount                                 doubtful or uncollectible accounts


         11b. Over 90 days old:                       $0.00                  -                     $0.00                  = ...... ➔                                 $0.00
                                       face amount                                 doubtful or uncollectible accounts


  12.    Total of Part 3
          Current value on lines 11a + 11b = line 12. Copy the total to line 82.



 Part 4: Investments


  13.     Does the debtor own any investments?
          ✔ No. Go to Part 5.
          ❑
          ❑Yes. Fill in the information below.

                                                                                                                  Valuation method used for      Current value of debtor's
                                                                                                                  current value                  interest

  14.     Mutual funds or publicly traded stocks not included in Part 1
          Name of fund or stock:

          None


  15.    Non-publicly traded stock and interests in incorporated and unincorporated businesses,
         including any interest in an LLC, partnership, or joint venture
          Name of fund or stock:                                                           % of ownership:

          None


  16.    Government bonds, corporate bonds, and other negotiable and non-negotiable
         instruments not included in Part 1
          Describe:

Official Form 106A/B                                                                  Schedule A/B: Property                                                    page 2
Debtor        Catalyst Prep LLC                                                                                 Case number (if known)            19-11236
             Name



         None


  17.    Total of Part 4
         Add lines 14 through 16 (including any additional sheets). Copy the total to line 83.



 Part 5: Inventory, excluding agriculture assets


  18.    Does the debtor own any inventory (excluding agriculture assets)?
         ✔ No. Go to Part 6.
         ❑
         ❑Yes. Fill in the information below.

         General description                                    Date of the last          Net book value of   Valuation method used      Current value of debtor's
                                                                physical inventory        debtor's interest   for current value          interest
                                                                                          (Where available)


  19.    Raw materials

         None

  20.    Work in progress

         None

  21.    Finished goods, including goods held for resale

         None

  22.    Other inventory or supplies

         None

  23.    Total of Part 5
         Add lines 19 through 22 (including any additional sheets). Copy the total to line 84.

  24.    Is any of the property listed in Part 5 perishable?
         ✔ No
         ❑
         ❑Yes
  25.    Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
         ✔ No
         ❑
         ❑Yes
  26.    Has any of the property listed in Part 5 been appraised by a professional within the last year?
         ✔ No
         ❑
         ❑Yes


 Part 6: Farming and fishing-related assets (other than titled motor vehicles and land)


  27.    Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?
         ✔ No. Go to Part 7.
         ❑
         ❑Yes. Fill in the information below.


Official Form 106A/B                                                              Schedule A/B: Property                                                page 3
Debtor        Catalyst Prep LLC                                                                                 Case number (if known)            19-11236
             Name



         General description                                                          Net book value of       Valuation method used      Current value of debtor's
                                                                                      debtor's interest       for current value          interest
                                                                                          (Where available)


  28.    Crops — either planted or harvested

         None


  29.    Farm animals Examples: Livestock, poultry, farm-raised fish

         None


  30.    Farm machinery and equipment (Other than titled motor vehicles)

         None

  31.    Farm and fishing supplies, chemicals, and feed

         None


  32.    Other farming and fishing-related property not already listed in Part 6

         None

  33.    Total of Part 6
         Add lines 28 through 32. Copy the total to line 85.

  34.    Is the debtor a member of an agricultural cooperative?
         ✔ No
         ❑
         ❑Yes. Is any of the debtor's property stored at the cooperative?
            ❑No
            ❑Yes

  35.    Has any of the property listed in Part 6 been purchased within 20 days before the bankruptcy was filed?
         ✔ No
         ❑
         ❑Yes
  36.    Is a depreciation schedule available for any of the property listed in Part 6?
         ✔ No
         ❑
         ❑Yes
  37.    Has any of the property listed in Part 6 been appraised by a professional within the last year?
         ✔ No
         ❑
         ❑Yes


 Part 7: Office furniture, fixtures, and equipment; and collectibles


  38.    Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?
         ✔ No. Go to Part 8.
         ❑
         ❑Yes. Fill in the information below.



Official Form 106A/B                                                           Schedule A/B: Property                                                   page 4
Debtor        Catalyst Prep LLC                                                                                  Case number (if known)            19-11236
             Name



         General description                                                               Net book value of   Valuation method used      Current value of debtor's
                                                                                           debtor's interest   for current value          interest
                                                                                           (Where available)


  39.    Office furniture

         None


  40.    Office fixtures

         None


  41.    Office equipment, including all computer equipment and
         communication systems equipment and software

         None


  42.    Collectibles Examples: Antiques and figurines; paintings, prints or other
         artwork; books, pictures, or other art objects; china and crystal; stamp, coin,
         or baseball card collections; other collections, memorabilia, or collectibles


         None


  43.    Total of Part 7
         Add lines 39 through 42. Copy the total to line 86.

  44.    Is a depreciation schedule available for any of the property listed in Part 7?
         ✔ No
         ❑
         ❑Yes
  45.    Has any of the property listed in Part 7 been appraised by a professional within the last year?
         ✔ No
         ❑
         ❑Yes


 Part 8: Machinery, equipment, and vehicles


  46.    Does the debtor own or lease any machinery, equipment, or vehicles?
         ✔ No. Go to Part 9.
         ❑
         ❑Yes. Fill in the information below.
         General description                                                               Net book value of   Valuation method used      Current value of debtor's
         Include year, make, model, and identification numbers (i.e., VIN, HIN, or         debtor's interest   for current value          interest
         N-number)                                                                         (Where available)


  47. Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles


         None


  48.    Watercraft, trailers, motors, and related accessories Examples: Boats,
         trailers, motors, floating homes, personal watercraft, and fishing vessels




Official Form 106A/B                                                               Schedule A/B: Property                                                page 5
Debtor        Catalyst Prep LLC                                                                                       Case number (if known)            19-11236
             Name



         None


  49. Aircraft and accessories

         None


  50.    Other machinery, fixtures, and equipment (excluding farm machinery
         and equipment)

         None


  51.    Total of Part 8
         Add lines 47 through 50. Copy the total to line 87.

  52.    Is a depreciation schedule available for any of the property listed in Part 8?
         ✔ No
         ❑
         ❑Yes

  53.    Has any of the property listed in Part 8 been appraised by a professional within the last year?
         ✔ No
         ❑
         ❑Yes


 Part 9: Real Property


  54.    Does the debtor own or lease any real property?
         ✔ No. Go to Part 10.
         ❑
         ❑Yes. Fill in the information below.

         General description                                    Nature and extent of      Net book value of        Valuation method used       Current value of debtor's
         Include street address or other description such as    debtor's interest in      debtor's interest        for current value           interest
         Assessor Parcel Number (APN), and type of property     property                  (Where available)
         (for example, acreage, factory, warehouse, apartment
         or office building), if available


  55. Any building, other improved real estate, or land which the debtor owns or in which the debtor has interest

         None


  56.    Total of Part 9
         Add the current value on lines 55.1 through 55.3 and entries from any addition sheets. Copy the total to line 88.

  57.    Is a depreciation schedule available for any of the property listed in Part 9?
         ✔ No
         ❑
         ❑Yes
  58.    Has any of the property listed in Part 9 been appraised by a professional within the last year?
         ✔ No
         ❑
         ❑Yes


 Part 10: Intangibles and Intellectual Property



Official Form 106A/B                                                              Schedule A/B: Property                                                      page 6
Debtor        Catalyst Prep LLC                                                                                    Case number (if known)            19-11236
             Name



  59.    Does the debtor have any interests in intangibles or intellectual property?
         ❑No. Go to Part 11.
         ✔Yes. Fill in the information below.
         ❑

         General description                                                           Net book value of       Valuation method used        Current value of debtor's
                                                                                       debtor's interest       for current value            interest
                                                                                       (Where available)


  60.    Patents, copyrights, trademarks, and trade secrets

         None

  61.    Internet domain names and websites

         None


  62.    Licenses, franchises, and royalties

         None

  63.    Customer lists, mailing lists, or other compilations

         None


  64.    Other intangibles, or intellectual property

         64.1 Company IP                                                                       (Unknown)                                                 (Unknown)


  65.    Goodwill

         None


  66.    Total of Part 10
                                                                                                                                                                $0.00
         Add lines 60 through 65. Copy the total to line 89.

  67.    Do your lists or records include personally identifiable information of customers? (as defined in 11 U.S.C. §§ 101(41A) and 107)
         ✔ No
         ❑
         ❑Yes
  68.    Is there an amortization or other similar schedule available for any of the property listed in Part 10?
         ✔ No
         ❑
         ❑Yes
  69.    Has any of the property listed in Part 10 been appraised by a professional within the last year?
         ❑No
         ✔Yes
         ❑


 Part 11: All other assets


  70.    Does the debtor own any other assets that have not yet been reported on this form?
         ❑No. Go to Part 12.
         ✔Yes. Fill in the information below.
         ❑


Official Form 106A/B                                                          Schedule A/B: Property                                                       page 7
Debtor        Catalyst Prep LLC                                                                             Case number (if known)            19-11236
             Name



                                                                                                                                     Current value of debtor's
                                                                                                                                     interest

  71.    Notes receivable
         Description (include name of obligor)

         None


  72.    Tax refunds and unused net operating losses (NOLs)
         Description (for example, federal, state, local)

         None


  73.    Interests in insurance policies or annuities

         None


  74.    Causes of action against third parties (whether or not a lawsuit has been filed)

         74.1 Claim against Chase Bank                                                                                                           $5,000,000.00

         Nature of Claim
         Amount Requested         $5,000,000.00



  75.    Other contingent and unliquidated claims or causes of action of every nature,
         including counterclaims of the debtor and rights to set off claims

         None


  76.    Trusts, equitable or future interests in property

         None


  77.    Other property of any kind not already listed Examples: Season tickets,
         country club membership

         None


  78.    Total of Part 11
                                                                                                                                                 $5,000,000.00
         Add lines 71 through 77. Copy the total to line 90.

  79.    Has any of the property listed in Part 11 been appraised by a professional within the last year?
         ✔ No
         ❑
         ❑Yes




Official Form 106A/B                                                          Schedule A/B: Property                                                page 8
Debtor         Catalyst Prep LLC                                                                                                                 Case number (if known)       19-11236
              Name



 Part 12: Summary


         Type of property                                                                     Current value of                                Current value
                                                                                              personal property                               of real property


  80. Cash, cash equivalents, and financial assets. Copy line 5,
      Part 1.                                                                                                         $0.00

  81. Deposits and prepayments. Copy line 9, Part 2.                                                              $5,500.00

  82. Accounts receivable. Copy line 12, Part 3.


  83. Investments. Copy line 17, Part 4.


  84. Inventory. Copy line 23, Part 5.


  85. Farming and fishing-related assets. Copy line 33, Part 6.


  86. Office furniture, fixtures, and equipment; collectibles.
      Copy line 43, Part 7.

  87. Machinery, equipment, and vehicles. Copy line 51, Part 8.



                                                                                                                                    ➔
  88. Real property. Copy line 56, Part 9..........................................................................

  89. Intangibles and intellectual property. Copy line 66, Part 10.                                                   $0.00

  90. All other assets. Copy line 78, Part 11.                                           +                  $5,000,000.00



  91. Total. Add lines 80 through 90 for each column......                           91a.                   $5,005,500.00        + 91b.                               $0.00



                                                                                                                                                                                $5,005,500.00
  92. Total of all property on Schedule A/B. Lines 91a + 91b = 92 .................................................................................................




Official Form 206A/B                                                            Schedule A/B: Assets — Real and Personal Property                                                page 9
 Fill in this information to identify the case:

 Debtor name                                      Catalyst Prep LLC

 United States Bankruptcy Court for the:
                            Western District of Texas, Austin Division

 Case number (if known):                     19-11236
                                                                                                                                             ❑Check if this is an
                                                                                                                                                 amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                                12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
      ❑No. Check this box and submit page 1 of this form to the court with debtor’s other schedules. Debtor has nothing else to report on this form.
      ✔Yes. Fill in all of the information below.
      ❑
 Part 1: List Creditors Who Have Secured Claims

 2.     List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured claim,      Column A                   Column B
        list the creditor separately for each claim.
                                                                                                                              Amount of claim            Value of collateral
                                                                                                                              Do not deduct the          that supports this
                                                                                                                              value of collateral.       claim

2.1 Creditor’s name                                              Describe debtor’s property that is subject to a lien                    $9,000.00                  $5,500.00
    Ogle Properties                                              Ogle Properties LLC
                                                                 Describe the lien
        Creditor's mailing address
         Cheryl Ogle
                                                                 Is the creditor an insider or related party?
        3600 Bee Caves Rd #206                                   ❑✔ No
        Austin, TX 78746                                         ❑Yes.
        Creditor's email address, if known                       Is anyone else liable on this claim?
        cheryl@ogle-properties.com                               ❑✔ No
        Date debt was incurred                                   ❑Yes. Fill out Schedule H: Codebtors (Official Form 206H).
        Last 4 digits of account                           As of the petition filing date, the claim is:
        number                                             Check all that apply.
        Do multiple creditors have an interest in the same ❑
                                                              Contingent
                                                           ❑Unliquidated
                                                           ✔ Disputed
        property?
        ✔ No.
        ❑                                                  ❑
        ❑Yes. Specify each creditor, including this creditor,
                and its relative priority.

        Remarks: Office Lease - claiming we owe funds for wear and tear, etc.


 3.     Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional
        Page, if any.                                                                                                                     $9,000.00




Official Form 206D                                            Schedule D: Creditors Who Have Claims Secured by Property                                             page 1 of 2
Debtor      Catalyst Prep LLC                                                                                   Case number (if known)               19-11236
           Name
 Part 2: List Others to Be Notified for a Debt Already Listed in Part 1

 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.
 If no others need to be notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.

     Name and address                                                                                         On which line in Part 1      Last 4 digits of
                                                                                                              did you enter the related    account number for
                                                                                                              creditor?                    this entity


                                                                                                              Line




Official Form 206D                            Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                   page 2 of 2
 Fill in this information to identify the case:

 Debtor name                                      Catalyst Prep LLC

 United States Bankruptcy Court for the:
                          Western District of Texas, Austin Division

 Case number (if known):                 19-11236
                                                                                                                                          ❑Check if this is an
                                                                                                                                             amended filing

Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                      12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases(Official Form 206G). Number the entries in Parts 1 and 2
in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1: List All Creditors with PRIORITY Unsecured Claims

  1.    Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507)
        ❑No. Go to Part 2.
        ✔Yes. Go to line 2.
        ❑
 2.    List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors with
       priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                    Total claim                    Priority amount

2.1 Priority creditor’s name and mailing address                  As of the petition filing date, the claim is:    $1,852.77                       unknown
       Atkins, James                                              Check all that apply.
                                                                  ❑ Contingent
                                                                  ❑ Unliquidated
                                                                  ❑ Disputed
                                                                  Basis for the Claim:
       Date or dates debt was incurred

                                                                  Is the claim subject to offset?
       Last 4 digits of account                                   ✔ No
                                                                  ❑
       number                                                     ❑ Yes
       Specify Code subsection of PRIORITY unsecured
       claim: 11 U.S.C. § 507(a) (4)
       Remarks: Former Catalyst full-time employee. Owe
       him commission check.
2.2 Priority creditor’s name and mailing address                  As of the petition filing date, the claim is:    $1,585.00                       unknown
       Bachman, Debra                                             Check all that apply.
                                                                  ❑ Contingent
                                                                  ❑ Unliquidated
                                                                  ❑ Disputed
                                                                  Basis for the Claim:
       Date or dates debt was incurred

                                                                  Is the claim subject to offset?
       Last 4 digits of account                                   ✔ No
                                                                  ❑
       number                                                     ❑ Yes
       Specify Code subsection of PRIORITY unsecured
       claim: 11 U.S.C. § 507(a) (4)
       Remarks: Former Catalyst full-time employee. Owe
       her reimbursement check for mileage. Not taxable
       income.




Official Form 206E/F                                              Schedule E/F: Creditors Who Have Unsecured Claims                                              page 1 of 34
Debtor      Catalyst Prep LLC                                                                          Case number (if known)      19-11236
           Name




 Part 1: Additional Page

2.3 Priority creditor’s name and mailing address       As of the petition filing date, the claim is:   $2,000.00                $2,000.00
      Fielder, Risa                                    Check all that apply.
                                                       ❑ Contingent
      3908 Yarborough Ave                              ❑ Unliquidated
     Austin, TX 78744                                  ❑ Disputed
                                                       Basis for the Claim:
     Date or dates debt was incurred
                                                        Wages/commission

                                                       Is the claim subject to offset?
     Last 4 digits of account                          ✔ No
                                                       ❑
     number                                            ❑ Yes
     Specify Code subsection of PRIORITY unsecured
     claim: 11 U.S.C. § 507(a) (4)
2.4 Priority creditor’s name and mailing address       As of the petition filing date, the claim is:   $800.00                  unknown
      Franchise Tax Board (CA)                         Check all that apply.
                                                       ❑ Contingent
      9646 Butterfield Way                             ❑ Unliquidated
      Sacramento, CA 95827                             ❑ Disputed
                                                       Basis for the Claim:
     Date or dates debt was incurred


                                                       Is the claim subject to offset?
     Last 4 digits of account                          ✔ No
                                                       ❑
     number                                            ❑ Yes
     Specify Code subsection of PRIORITY unsecured
     claim: 11 U.S.C. § 507(a)
     Remarks: FTB LLC fees
2.5 Priority creditor’s name and mailing address       As of the petition filing date, the claim is:   $3,635.90                unknown
      Jackson, Christopher                             Check all that apply.
                                                       ❑ Contingent
                                                       ❑ Unliquidated
                                                       ❑ Disputed
                                                       Basis for the Claim:
     Date or dates debt was incurred                    Wages/Commission

                                                       Is the claim subject to offset?
     Last 4 digits of account                          ✔ No
                                                       ❑
     number                                            ❑ Yes
     Specify Code subsection of PRIORITY unsecured
     claim: 11 U.S.C. § 507(a) (4)




Official Form 206E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                      page 2 of 34
Debtor      Catalyst Prep LLC                                                                               Case number (if known)     19-11236
           Name




 Part 1: Additional Page

2.6 Priority creditor’s name and mailing address            As of the petition filing date, the claim is:   $1,290.00                unknown
      Rodriguez, Jose                                       Check all that apply.
                                                            ❑ Contingent
                                                            ❑ Unliquidated
                                                            ❑ Disputed
                                                            Basis for the Claim:
     Date or dates debt was incurred

                                                            Is the claim subject to offset?
     Last 4 digits of account                               ✔ No
                                                            ❑
     number                                                 ❑ Yes
     Specify Code subsection of PRIORITY unsecured
     claim: 11 U.S.C. § 507(a) (4)
     Remarks: Former Catalyst full-time employee. Owe him
     reimbursement check for mileage. Not taxable income.
2.7 Priority creditor’s name and mailing address            As of the petition filing date, the claim is:   $996.00                  unknown
      Stevenson, Tim                                        Check all that apply.
                                                            ❑ Contingent
      904 Breckenridge Ct                                   ❑ Unliquidated
      Piscataway, NJ 08854                                  ❑ Disputed
                                                            Basis for the Claim:
     Date or dates debt was incurred


                                                            Is the claim subject to offset?
     Last 4 digits of account                               ✔ No
                                                            ❑
     number                                                 ❑ Yes
     Specify Code subsection of PRIORITY unsecured
     claim: 11 U.S.C. § 507(a) (4)
     Remarks: Former Catalyst full-time employee. Owe him
     reimbursement check for mileage. Not taxable income.
2.8 Priority creditor’s name and mailing address            As of the petition filing date, the claim is:   $111.00                  unknown
      Tew, Jennifer                                         Check all that apply.
                                                            ❑ Contingent
                                                            ❑ Unliquidated
                                                            ❑ Disputed
                                                            Basis for the Claim:
     Date or dates debt was incurred

                                                            Is the claim subject to offset?
     Last 4 digits of account                               ✔ No
                                                            ❑
     number                                                 ❑ Yes
     Specify Code subsection of PRIORITY unsecured
     claim: 11 U.S.C. § 507(a) (4)
     Remarks: Former Catalyst full-time employee. Owe her
     reimbursement check for mileage. Not taxable income.




Official Form 206E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                       page 3 of 34
Debtor        Catalyst Prep LLC                                                                              Case number (if known)    19-11236
             Name




 Part 1: Additional Page

2.9   Priority creditor’s name and mailing address           As of the petition filing date, the claim is:   $1,477.00                unknown
         Tibke, Erin                                         Check all that apply.
                                                             ❑ Contingent
         280 Belmore Ave #34                                 ❑ Unliquidated
         East Islip, NY 11730                                ❑ Disputed
                                                             Basis for the Claim:
         Date or dates debt was incurred


                                                             Is the claim subject to offset?
         Last 4 digits of account                            ✔ No
                                                             ❑
         number                                              ❑ Yes
      Specify Code subsection of PRIORITY unsecured
      claim: 11 U.S.C. § 507(a) (4)
      Remarks: Catalyst full-time employee. Owe her
      reimbursement check for mileage. Not taxable income.
2.10 Priority creditor’s name and mailing address            As of the petition filing date, the claim is:   $2,000.00                unknown
         Yeagle, Jeff                                        Check all that apply.
                                                             ❑ Contingent
                                                             ❑ Unliquidated
                                                             ❑ Disputed
                                                             Basis for the Claim:
         Date or dates debt was incurred

                                                             Is the claim subject to offset?
         Last 4 digits of account                            ✔ No
                                                             ❑
         number                                              ❑ Yes
      Specify Code subsection of PRIORITY unsecured
      claim: 11 U.S.C. § 507(a) (4)
      Remarks: Former Catalyst full-time employee. Owe him
      commission check.




Official Form 206E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                    page 4 of 34
Debtor       Catalyst Prep LLC                                                                                      Case number (if known)                 19-11236
             Name

 Part 2: List All Creditors with NONPRIORITY Unsecured Claims

  3.   List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill out
       and attach the Additional Page of Part 2.
                                                                                                                                              Amount of claim

3.1 Nonpriority creditor’s name and mailing address                            As of the petition filing date, the claim is:                   $2,134.95
       319 North Preston St                                                    Check all that apply.
                                                                               ❑ Contingent
       319 North Preston St 1F                                                 ❑ Unliquidated
                                                                               ❑ Disputed
       Philadelphia, PA 19104
                                                                               Basis for the claim:
                                                                               Is the claim subject to offset?
       Date or dates debt was incurred                                         ✔ No
                                                                               ❑
       Last 4 digits of account number                                         ❑ Yes
3.2 Nonpriority creditor’s name and mailing address                            As of the petition filing date, the claim is:                   unknown
       8x8                                                                     Check all that apply.
                                                                               ❑ Contingent
                                                                               ❑ Unliquidated
                                                                               ❑ Disputed
                                                                               Basis for the claim:
                                                                               Is the claim subject to offset?
       Date or dates debt was incurred                                         ✔ No
                                                                               ❑
       Last 4 digits of account number
                                                                               ❑ Yes
       Remarks: VOIP phone system
3.3 Nonpriority creditor’s name and mailing address                            As of the petition filing date, the claim is:                   $3,772.24
       Accountability Resources                                                Check all that apply.
                                                                               ❑ Contingent
       6300 Bridge Point Parkway #250                                          ❑ Unliquidated
                                                                               ❑ Disputed
       Austin, TX 78730
                                                                               Basis for the claim:
                                                                               Is the claim subject to offset?
       Date or dates debt was incurred                                         ✔ No
                                                                               ❑
       Last 4 digits of account number                                         ❑ Yes
       Nonpriority creditor’s name and mailing address                         As of the petition filing date, the claim is:                   $20,937.31
3.4                                                                            Check all that apply.
       Aerotek
                                                                               ❑ Contingent
       901 S. Mopac Expy Building 3 Suite 300                                  ❑ Unliquidated
                                                                               ❑ Disputed
       Austin, TX 78746
                                                                               Basis for the claim:
                                                                               Is the claim subject to offset?
       Date or dates debt was incurred                                         ✔ No
                                                                               ❑
       Last 4 digits of account number                                         ❑ Yes
       Nonpriority creditor’s name and mailing address                         As of the petition filing date, the claim is:                   unknown
3.5                                                                            Check all that apply.
       Alexander Charles
                                                                               ❑ Contingent
       c/o Bryan Schwartz Law                                                  ✔ Unliquidated
                                                                               ❑
                                                                               ✔ Disputed
                                                                               ❑
       180 Grand Ave Ste 1380
                                                                               Basis for the claim:
       Oakland, CA 94612-3750                                                  Is the claim subject to offset?
                                                                               ✔ No
                                                                               ❑
       Date or dates debt was incurred
                                                                               ❑ Yes
       Last 4 digits of account number




Official Form 206E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                   page 5 of 34
Debtor        Catalyst Prep LLC                                                                               Case number (if known)             19-11236
             Name




 Part 2: Additional Page

3.6      Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:               unknown
         AMEX                                                              Check all that apply.
                                                                           ❑ Contingent
                                                                           ❑ Unliquidated
                                                                           ❑ Disputed
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number       4   7   2    3
                                                                           ❑ Yes
         Remarks: Account #: 3573704723. Merchant services. (NOT an
         AMEX credit card. I owe AMEX merchant services.)
3.7      Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:               $840.00
         Anderson, Asa                                                     Check all that apply.
                                                                           ❑ Contingent
         12205 Shetland Lane                                               ❑ Unliquidated
                                                                           ❑ Disputed
         Los Angeles, CA 90049
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Remarks: Tutor.
3.8      Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:               $13,747.98
         Bank of America                                                   Check all that apply.
                                                                           ❑ Contingent
         One Independence Center                                           ❑ Unliquidated
                                                                           ❑ Disputed
         101 North Tyron Street
                                                                           Basis for the claim:
         Charlotte, NC 28255                                               Is the claim subject to offset?
                                                                           ✔ No
                                                                           ❑
         Date or dates debt was incurred
                                                                           ❑ Yes
         Last 4 digits of account number

         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:               $175.00
3.9                                                                        Check all that apply.
         Barba, Ashley
                                                                           ❑ Contingent
                                                                           ❑ Unliquidated
                                                                           ❑ Disputed
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number
                                                                           ❑ Yes
         Remarks: Tutor.
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:               $5,250.00
3.10                                                                       Check all that apply.
         Barber, Paul
                                                                           ❑ Contingent
         1505 Southport Dr. Apt. 142                                       ❑ Unliquidated
                                                                           ❑ Disputed
         Austin, TX 78704
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Remarks: Tutor.


Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                           page 6 of 34
Debtor        Catalyst Prep LLC                                                                                  Case number (if known)             19-11236
             Name




 Part 2: Additional Page

3.11 Nonpriority creditor’s name and mailing address                          As of the petition filing date, the claim is:               $2,102.50
         Barua, Deshana                                                       Check all that apply.
                                                                              ❑ Contingent
                                                                              ❑ Unliquidated
                                                                              ❑ Disputed
                                                                              Basis for the claim:
                                                                              Is the claim subject to offset?
         Date or dates debt was incurred                                      ✔ No
                                                                              ❑
         Last 4 digits of account number
                                                                              ❑ Yes
         Remarks: Tutor.
3.12 Nonpriority creditor’s name and mailing address                          As of the petition filing date, the claim is:               $4,544.00
         Batarseh, Reem                                                       Check all that apply.
                                                                              ❑ Contingent
         20 Pine Street #3301                                                 ❑ Unliquidated
                                                                              ❑ Disputed
         New York, NY 10005
                                                                              Basis for the claim:
                                                                              Is the claim subject to offset?
         Date or dates debt was incurred                                      ✔ No
                                                                              ❑
         Last 4 digits of account number                                      ❑ Yes
         Remarks: Customer that we owe a refund for services only partially
         rendered.
3.13 Nonpriority creditor’s name and mailing address                          As of the petition filing date, the claim is:               $3,750.00
         Bennett, Allycyn                                                     Check all that apply.
                                                                              ❑ Contingent
         10885 Silverado                                                      ❑ Unliquidated
                                                                              ❑ Disputed
         Portland, OR 97282
                                                                              Basis for the claim:
                                                                              Is the claim subject to offset?
         Date or dates debt was incurred                                      ✔ No
                                                                              ❑
         Last 4 digits of account number                                      ❑ Yes
         Remarks: Customer that we owe a refund for services only partially
         rendered.
         Nonpriority creditor’s name and mailing address                      As of the petition filing date, the claim is:               $2,125.00
3.14                                                                          Check all that apply.
         Blake, Kameron
                                                                              ❑ Contingent
         91 Magnolia Ave.                                                     ❑ Unliquidated
                                                                              ❑ Disputed
         Jersey City, NJ 07306
                                                                              Basis for the claim:
                                                                              Is the claim subject to offset?
         Date or dates debt was incurred                                      ✔ No
                                                                              ❑
         Last 4 digits of account number                                      ❑ Yes
         Remarks: Tutor.
         Nonpriority creditor’s name and mailing address                      As of the petition filing date, the claim is:               $362.50
3.15                                                                          Check all that apply.
         Brasseux, Charlotte
                                                                              ❑ Contingent
                                                                              ❑ Unliquidated
                                                                              ❑ Disputed
                                                                              Basis for the claim:
                                                                              Is the claim subject to offset?
         Date or dates debt was incurred                                      ✔ No
                                                                              ❑
         Last 4 digits of account number
                                                                              ❑ Yes
         Remarks: Tutor.


Official Form 206E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            page 7 of 34
Debtor        Catalyst Prep LLC                                                                               Case number (if known)             19-11236
             Name




 Part 2: Additional Page

3.16 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:               $1,120.00
         Caldwell, Brennan                                                 Check all that apply.
                                                                           ❑ Contingent
         38 West 73rd St 2B                                                ❑ Unliquidated
                                                                           ❑ Disputed
         New York, NY 10023
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Remarks: Tutor.
3.17 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:               $20,000.00
         Candella, Michael                                                 Check all that apply.
                                                                           ❑ Contingent
         85 St Josephs Ave                                                 ❑ Unliquidated
                                                                           ❑ Disputed
         Staten Island, NY 10302
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Remarks: Port Richmond High School.
3.18 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:               $25,623.62
         Capital One Via Signature Business                                Check all that apply.
                                                                           ❑ Contingent
         PO Bos 60599                                                      ❑ Unliquidated
                                                                           ❑ Disputed
         City of Industry, CA 91716
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:               $150.00
3.19                                                                       Check all that apply.
         Carlson, Nicholas
                                                                           ❑ Contingent
         2017 West Bangs Ave                                               ❑ Unliquidated
                                                                           ❑ Disputed
         Neptune, NJ 07753
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Remarks: Tutor.
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:               $22,000.00
3.20                                                                       Check all that apply.
         Cenveo Print Company
                                                                           ❑ Contingent
         1102 West Ave. Suite 200                                          ❑ Unliquidated
                                                                           ❑ Disputed
         Austin, TX 78701
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                           page 8 of 34
Debtor        Catalyst Prep LLC                                                                               Case number (if known)             19-11236
             Name




 Part 2: Additional Page

3.21 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:               $550.00
         Chan, Hazel                                                       Check all that apply.
                                                                           ❑ Contingent
                                                                           ❑ Unliquidated
                                                                           ❑ Disputed
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number
                                                                           ❑ Yes
         Remarks: Tutor.
3.22 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:               $150.00
         Chapin, Sarah                                                     Check all that apply.
                                                                           ❑ Contingent
         418 W 129th St Apt. 13                                            ❑ Unliquidated
                                                                           ❑ Disputed
         Vienna, VA 22182
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Remarks: Tutor.
3.23 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:               $1,500.00
         Charles, Alexander                                                Check all that apply.
                                                                           ❑ Contingent
         346 N. Vermont Ave #306                                           ❑ Unliquidated
                                                                           ✔ Disputed
                                                                           ❑
         Los Angeles, CA 90004
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Remarks: Tutor.
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:               $77,931.00
3.24                                                                       Check all that apply.
         Chase
                                                                           ❑ Contingent
         National Bank By Mail. Mail Code KY1-0900 416                     ❑ Unliquidated
                                                                           ✔ Disputed
                                                                           ❑
         416 West Jefferson Floor 1
                                                                           Basis for the claim:
         Louisville, KY 40202                                              Is the claim subject to offset?
                                                                           ✔ No
                                                                           ❑
         Date or dates debt was incurred
                                                                           ❑ Yes
         Last 4 digits of account number

         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:               $16,563.18
3.25                                                                       Check all that apply.
         Chase Visa Freedom Card
                                                                           ❑ Contingent
         National Bank By Mail. Mail Code KY1-0900                         ❑ Unliquidated
                                                                           ✔ Disputed
                                                                           ❑
         416 West Jefferson Floor 1
                                                                           Basis for the claim:
         Louisville, KY 40202                                              Is the claim subject to offset?
                                                                           ✔ No
                                                                           ❑
         Date or dates debt was incurred
                                                                           ❑ Yes
         Last 4 digits of account number


Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                           page 9 of 34
Debtor        Catalyst Prep LLC                                                                               Case number (if known)             19-11236
             Name




 Part 2: Additional Page

3.26 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:               $90.00
         Clark, Candice                                                    Check all that apply.
                                                                           ❑ Contingent
                                                                           ❑ Unliquidated
                                                                           ❑ Disputed
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number
                                                                           ❑ Yes
         Remarks: Tutor.
3.27 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:               $790.00
         Cloutier, Chase                                                   Check all that apply.
                                                                           ❑ Contingent
         105 Hopkins St #402                                               ❑ Unliquidated
                                                                           ❑ Disputed
         Wakefield, MA 01880
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Remarks: Tutor.
3.28 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:               unknown
         Creel                                                             Check all that apply.
                                                                           ❑ Contingent
         6330 West Sunset Road                                             ❑ Unliquidated
                                                                           ❑ Disputed
         Las Vegas, NV 89118
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:               $5,690.00
3.29                                                                       Check all that apply.
         CT Corp
                                                                           ❑ Contingent
         Brian Moscoso                                                     ❑ Unliquidated
                                                                           ❑ Disputed
         111 8 th Ave 13th Floor
                                                                           Basis for the claim:
         New York, NY 10011                                                Is the claim subject to offset?
                                                                           ✔ No
                                                                           ❑
         Date or dates debt was incurred
                                                                           ❑ Yes
         Last 4 digits of account number
         Remarks: Registered agent services.
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:               $2,134.95
3.30                                                                       Check all that apply.
         Darden, Taylor
                                                                           ❑ Contingent
         319 North Preston Street 1F                                       ❑ Unliquidated
                                                                           ❑ Disputed
         Philadelphia, PA 19104
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes



Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                          page 10 of 34
Debtor        Catalyst Prep LLC                                                                                  Case number (if known)             19-11236
             Name




 Part 2: Additional Page

3.31 Nonpriority creditor’s name and mailing address                          As of the petition filing date, the claim is:               $2,134.95
         Daren, Taylor                                                        Check all that apply.
                                                                              ❑ Contingent
         319 N Preston St Apt. 1F                                             ❑ Unliquidated
                                                                              ❑ Disputed
         Philadelphia, PA 19104
                                                                              Basis for the claim:
                                                                              Is the claim subject to offset?
         Date or dates debt was incurred                                      ✔ No
                                                                              ❑
         Last 4 digits of account number                                      ❑ Yes
3.32 Nonpriority creditor’s name and mailing address                          As of the petition filing date, the claim is:               unknown
         Dave, Sanil                                                          Check all that apply.
                                                                              ❑ Contingent
                                                                              ❑ Unliquidated
                                                                              ❑ Disputed
                                                                              Basis for the claim:
                                                                              Is the claim subject to offset?
         Date or dates debt was incurred                                      ✔ No
                                                                              ❑
         Last 4 digits of account number
                                                                              ❑ Yes
         Remarks: Tutor.
3.33 Nonpriority creditor’s name and mailing address                          As of the petition filing date, the claim is:               $1,294.00
         De Los Rios, Carlos                                                  Check all that apply.
                                                                              ❑ Contingent
         960 Chalet Circle                                                    ❑ Unliquidated
                                                                              ❑ Disputed
         Thousand Oaks, CA 91362
                                                                              Basis for the claim:
                                                                              Is the claim subject to offset?
         Date or dates debt was incurred                                      ✔ No
                                                                              ❑
         Last 4 digits of account number                                      ❑ Yes
         Remarks: Customer that we owe a refund for services only partially
         rendered.
         Nonpriority creditor’s name and mailing address                      As of the petition filing date, the claim is:               $150.00
3.34                                                                          Check all that apply.
         Deakin, Chris
                                                                              ❑ Contingent
         636 Ethan Allen HWY                                                  ❑ Unliquidated
                                                                              ❑ Disputed
         Ridgefield, CT 06877
                                                                              Basis for the claim:
                                                                              Is the claim subject to offset?
         Date or dates debt was incurred                                      ✔ No
                                                                              ❑
         Last 4 digits of account number                                      ❑ Yes
         Remarks: Tutor.
         Nonpriority creditor’s name and mailing address                      As of the petition filing date, the claim is:               $4,000.00
3.35                                                                          Check all that apply.
         Debrosse, Justin
                                                                              ❑ Contingent
         8 Mountain Road Rockaway                                             ❑ Unliquidated
                                                                              ❑ Disputed
         Rockaway, NJ 07866
                                                                              Basis for the claim:
                                                                              Is the claim subject to offset?
         Date or dates debt was incurred                                      ✔ No
                                                                              ❑
         Last 4 digits of account number                                      ❑ Yes
         Remarks: Tutor.




Official Form 206E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           page 11 of 34
Debtor        Catalyst Prep LLC                                                                                  Case number (if known)             19-11236
             Name




 Part 2: Additional Page

3.36 Nonpriority creditor’s name and mailing address                          As of the petition filing date, the claim is:               unknown
         DeMarco, Amanda                                                      Check all that apply.
                                                                              ❑ Contingent
         357 Tunnel Road                                                      ❑ Unliquidated
                                                                              ❑ Disputed
         Asbury, NJ 08802
                                                                              Basis for the claim:
                                                                              Is the claim subject to offset?
         Date or dates debt was incurred                                      ✔ No
                                                                              ❑
         Last 4 digits of account number                                      ❑ Yes
         Remarks: Tutor.
3.37 Nonpriority creditor’s name and mailing address                          As of the petition filing date, the claim is:               $680.00
         Ding, Yujia                                                          Check all that apply.
                                                                              ❑ Contingent
                                                                              ❑ Unliquidated
                                                                              ❑ Disputed
                                                                              Basis for the claim:
                                                                              Is the claim subject to offset?
         Date or dates debt was incurred                                      ✔ No
                                                                              ❑
         Last 4 digits of account number
                                                                              ❑ Yes
         Remarks: Tutor.
3.38 Nonpriority creditor’s name and mailing address                          As of the petition filing date, the claim is:               $500.00
         Ducille, Chelsea                                                     Check all that apply.
                                                                              ❑ Contingent
         311 Cathedral Street Apt. 2B                                         ❑ Unliquidated
                                                                              ❑ Disputed
         Baltimore, MD 21201
                                                                              Basis for the claim:
                                                                              Is the claim subject to offset?
         Date or dates debt was incurred                                      ✔ No
                                                                              ❑
         Last 4 digits of account number                                      ❑ Yes
         Remarks: Tutor.
         Nonpriority creditor’s name and mailing address                      As of the petition filing date, the claim is:               $3,999.00
3.39                                                                          Check all that apply.
         Dupuy, Alfred
                                                                              ❑ Contingent
         336 Telford Ave.                                                     ❑ Unliquidated
                                                                              ❑ Disputed
         Dayton, OH 45419
                                                                              Basis for the claim:
                                                                              Is the claim subject to offset?
         Date or dates debt was incurred                                      ✔ No
                                                                              ❑
         Last 4 digits of account number                                      ❑ Yes
         Remarks: Customer that we owe a refund for services only partially
         rendered.
         Nonpriority creditor’s name and mailing address                      As of the petition filing date, the claim is:               $375.00
3.40                                                                          Check all that apply.
         Dushkewich, Rachel
                                                                              ❑ Contingent
         460 Old Town Road Apt 18N                                            ❑ Unliquidated
                                                                              ❑ Disputed
         Port Jefferson Station, NY 11776
                                                                              Basis for the claim:
                                                                              Is the claim subject to offset?
         Date or dates debt was incurred                                      ✔ No
                                                                              ❑
         Last 4 digits of account number                                      ❑ Yes
         Remarks: Tutor.



Official Form 206E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           page 12 of 34
Debtor        Catalyst Prep LLC                                                                               Case number (if known)             19-11236
             Name




 Part 2: Additional Page

3.41 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:               $3,299.00
         Eilers, Lori                                                      Check all that apply.
                                                                           ❑ Contingent
         184 Nottingham Road                                               ❑ Unliquidated
                                                                           ❑ Disputed
         Ramsey, NJ 07446
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.42 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:               $1,400.00
         Embassy Suites by Hilton Denton Convention Center                 Check all that apply.
                                                                           ❑ Contingent
         Kaylin Homan and Todd Muilenburg                                  ❑ Unliquidated
                                                                           ❑ Disputed
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
                                                                           ✔ No
                                                                           ❑
                                                                           ❑ Yes
         Date or dates debt was incurred

         Last 4 digits of account number
         Remarks: Cancelled reservation for conference room.
3.43 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:               $920.00
         Eskin, Kimberly                                                   Check all that apply.
                                                                           ❑ Contingent
                                                                           ❑ Unliquidated
                                                                           ❑ Disputed
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number
                                                                           ❑ Yes
         Remarks: Tutor.
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:               $3,675.00
3.44                                                                       Check all that apply.
         Ferdous, Tashif
                                                                           ❑ Contingent
                                                                           ❑ Unliquidated
                                                                           ❑ Disputed
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number
                                                                           ❑ Yes
         Remarks: Tutor.
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:               $153,562.18
3.45                                                                       Check all that apply.
         First Associates
                                                                           ❑ Contingent
         Attn: Bond Street Servicing, LLC                                  ❑ Unliquidated
                                                                           ❑ Disputed
                                                                           Basis for the claim:
         PO Box 503430                                                     Is the claim subject to offset?
                                                                           ✔ No
                                                                           ❑
         San Diego, CA 92150-3430
                                                                           ❑ Yes
         Date or dates debt was incurred

        Last 4 digits of account number
Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                          page 13 of 34
Debtor        Catalyst Prep LLC                                                                                  Case number (if known)             19-11236
             Name




 Part 2: Additional Page

3.46 Nonpriority creditor’s name and mailing address                          As of the petition filing date, the claim is:               $637.50
         Forrester, Graham                                                    Check all that apply.
                                                                              ❑ Contingent
                                                                              ❑ Unliquidated
                                                                              ❑ Disputed
                                                                              Basis for the claim:
                                                                              Is the claim subject to offset?
         Date or dates debt was incurred                                      ✔ No
                                                                              ❑
         Last 4 digits of account number
                                                                              ❑ Yes
         Remarks: Tutor.
3.47 Nonpriority creditor’s name and mailing address                          As of the petition filing date, the claim is:               $3,044.00
         Fortis, Dawn                                                         Check all that apply.
                                                                              ❑ Contingent
         38 Mela Lane                                                         ❑ Unliquidated
                                                                              ❑ Disputed
         Rancho Palos Verdes, CA 90275
                                                                              Basis for the claim:
                                                                              Is the claim subject to offset?
         Date or dates debt was incurred                                      ✔ No
                                                                              ❑
         Last 4 digits of account number                                      ❑ Yes
         Remarks: Customer that we owe a refund for services only partially
         rendered.
3.48 Nonpriority creditor’s name and mailing address                          As of the petition filing date, the claim is:               unknown
         Foster, Harrison                                                     Check all that apply.
                                                                              ❑ Contingent
         1217 Douglas St #222                                                 ❑ Unliquidated
                                                                              ❑ Disputed
         Los Angeles, CA 90026
                                                                              Basis for the claim:
                                                                              Is the claim subject to offset?
         Date or dates debt was incurred                                      ✔ No
                                                                              ❑
         Last 4 digits of account number                                      ❑ Yes
         Remarks: Tutor.
         Nonpriority creditor’s name and mailing address                      As of the petition filing date, the claim is:               $850.00
3.49                                                                          Check all that apply.
         Fouquet, Martina
                                                                              ❑ Contingent
         9 Gray Street                                                        ❑ Unliquidated
                                                                              ❑ Disputed
         Jersey City, NJ 07302
                                                                              Basis for the claim:
                                                                              Is the claim subject to offset?
         Date or dates debt was incurred                                      ✔ No
                                                                              ❑
         Last 4 digits of account number                                      ❑ Yes
         Remarks: Tutor.
         Nonpriority creditor’s name and mailing address                      As of the petition filing date, the claim is:               $2,544.00
3.50                                                                          Check all that apply.
         Fredette, Julie
                                                                              ❑ Contingent
         426 Silver Leaf cir                                                  ❑ Unliquidated
                                                                              ❑ Disputed
         Collegeville, PA 19426
                                                                              Basis for the claim:
                                                                              Is the claim subject to offset?
         Date or dates debt was incurred                                      ✔ No
                                                                              ❑
         Last 4 digits of account number                                      ❑ Yes



Official Form 206E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           page 14 of 34
Debtor        Catalyst Prep LLC                                                                                  Case number (if known)             19-11236
             Name




 Part 2: Additional Page

3.51 Nonpriority creditor’s name and mailing address                          As of the petition filing date, the claim is:               $180.00
         Gentile, David                                                       Check all that apply.
                                                                              ❑ Contingent
                                                                              ❑ Unliquidated
                                                                              ❑ Disputed
                                                                              Basis for the claim:
                                                                              Is the claim subject to offset?
         Date or dates debt was incurred                                      ✔ No
                                                                              ❑
         Last 4 digits of account number
                                                                              ❑ Yes
         Remarks: Tutor.
3.52 Nonpriority creditor’s name and mailing address                          As of the petition filing date, the claim is:               $475.00
         Golden, Mitchell                                                     Check all that apply.
                                                                              ❑ Contingent
                                                                              ❑ Unliquidated
                                                                              ❑ Disputed
                                                                              Basis for the claim:
                                                                              Is the claim subject to offset?
         Date or dates debt was incurred                                      ✔ No
                                                                              ❑
         Last 4 digits of account number
                                                                              ❑ Yes
         Remarks: Tutor.
3.53 Nonpriority creditor’s name and mailing address                          As of the petition filing date, the claim is:               $1,294.00
         Grant, Jeremy                                                        Check all that apply.
                                                                              ❑ Contingent
                                                                              ❑ Unliquidated
                                                                              ❑ Disputed
                                                                              Basis for the claim:
                                                                              Is the claim subject to offset?
         Date or dates debt was incurred                                      ✔ No
                                                                              ❑
         Last 4 digits of account number
                                                                              ❑ Yes
         Remarks: Customer that we owe a refund for services only partially
         rendered.
         Nonpriority creditor’s name and mailing address                      As of the petition filing date, the claim is:               unknown
3.54                                                                          Check all that apply.
         Half, Robert
                                                                              ❑ Contingent
         10801-2 N Mopac Expy Suite 220                                       ❑ Unliquidated
                                                                              ❑ Disputed
         Austin, TX 78759
                                                                              Basis for the claim:
                                                                              Is the claim subject to offset?
         Date or dates debt was incurred                                      ✔ No
                                                                              ❑
         Last 4 digits of account number                                      ❑ Yes
         Remarks: Staffing Firm.
         Nonpriority creditor’s name and mailing address                      As of the petition filing date, the claim is:               $1,000.00
3.55                                                                          Check all that apply.
         Harris, Latisha
                                                                              ❑ Contingent
                                                                              ❑ Unliquidated
                                                                              ❑ Disputed
                                                                              Basis for the claim:
                                                                              Is the claim subject to offset?
         Date or dates debt was incurred                                      ✔ No
                                                                              ❑
         Last 4 digits of account number
                                                                              ❑ Yes
         Remarks: Tutor.


Official Form 206E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           page 15 of 34
Debtor        Catalyst Prep LLC                                                                                  Case number (if known)             19-11236
             Name




 Part 2: Additional Page

3.56 Nonpriority creditor’s name and mailing address                          As of the petition filing date, the claim is:               $175.00
         Hayhurst, Natalie                                                    Check all that apply.
                                                                              ❑ Contingent
         1916 Sager Dr.                                                       ❑ Unliquidated
                                                                              ❑ Disputed
         Austin, TX 78741
                                                                              Basis for the claim:
                                                                              Is the claim subject to offset?
         Date or dates debt was incurred                                      ✔ No
                                                                              ❑
         Last 4 digits of account number                                      ❑ Yes
         Remarks: Tutor.
3.57 Nonpriority creditor’s name and mailing address                          As of the petition filing date, the claim is:               $730.00
         Heyman and Associates                                                Check all that apply.
                                                                              ❑ Contingent
         Michelle Heyman and Julie Dale                                       ❑ Unliquidated
                                                                              ❑ Disputed
         2251 Double Creek Dr Suite 101
                                                                              Basis for the claim:
         Round Rock, TX 78664                                                 Is the claim subject to offset?
                                                                              ✔ No
                                                                              ❑
         Date or dates debt was incurred
                                                                              ❑ Yes
         Last 4 digits of account number
         Remarks: CPA firm in Austin
3.58 Nonpriority creditor’s name and mailing address                          As of the petition filing date, the claim is:               $1,040.00
         Howell, Ryan                                                         Check all that apply.
                                                                              ❑ Contingent
                                                                              ❑ Unliquidated
                                                                              ❑ Disputed
                                                                              Basis for the claim:
                                                                              Is the claim subject to offset?
         Date or dates debt was incurred                                      ✔ No
                                                                              ❑
         Last 4 digits of account number
                                                                              ❑ Yes
         Remarks: Tutor.
         Nonpriority creditor’s name and mailing address                      As of the petition filing date, the claim is:               $377.76
3.59                                                                          Check all that apply.
         Indeed
                                                                              ❑ Contingent
         Building 1                                                           ❑ Unliquidated
                                                                              ❑ Disputed
         6433 Champion Grandview Way
                                                                              Basis for the claim:
         Austin, TX 78750                                                     Is the claim subject to offset?
                                                                              ✔ No
                                                                              ❑
         Date or dates debt was incurred
                                                                              ❑ Yes
         Last 4 digits of account number        3     4   3    0
         Remarks: Online advertising for employees.
         Nonpriority creditor’s name and mailing address                      As of the petition filing date, the claim is:               $262.50
3.60                                                                          Check all that apply.
         Isser, Micah
                                                                              ❑ Contingent
                                                                              ❑ Unliquidated
                                                                              ❑ Disputed
                                                                              Basis for the claim:
                                                                              Is the claim subject to offset?
         Date or dates debt was incurred                                      ✔ No
                                                                              ❑
         Last 4 digits of account number
                                                                              ❑ Yes

Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                          page 16 of 34
Debtor        Catalyst Prep LLC                                                                               Case number (if known)             19-11236
             Name




 Part 2: Additional Page

3.61 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:               $150.00
         Jaramillo, Amanda                                                 Check all that apply.
                                                                           ❑ Contingent
                                                                           ❑ Unliquidated
                                                                           ❑ Disputed
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number
                                                                           ❑ Yes
         Remarks: Tutor.
3.62 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:               $112.50
         Johnson, Erica                                                    Check all that apply.
                                                                           ❑ Contingent
         843 W 15th Street Apt. 28                                         ❑ Unliquidated
                                                                           ❑ Disputed
         Newport Beach, CA 92663
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Remarks: Tutor.
3.63 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:               $15,684.00
         Kabbage                                                           Check all that apply.
                                                                           ❑ Contingent
         730 Peachtree St NE Suite #1100                                   ❑ Unliquidated
                                                                           ❑ Disputed
         Atlanta, GA 30308
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:               $11,245.00
3.64                                                                       Check all that apply.
         Kallas, Jennifer
                                                                           ❑ Contingent
         23025 Madison Street Unit 22                                      ❑ Unliquidated
                                                                           ❑ Disputed
         Torrance, CA 90505
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Remarks: Graphic Designer
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:               $1,500.00
3.65                                                                       Check all that apply.
         Klaneski, Rosa
                                                                           ❑ Contingent
         8 Farmington Meadow Dr.                                           ❑ Unliquidated
                                                                           ❑ Disputed
         Farmington, CT 06032
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Remarks: Tutor.




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                          page 17 of 34
Debtor        Catalyst Prep LLC                                                                                  Case number (if known)             19-11236
             Name




 Part 2: Additional Page

3.66 Nonpriority creditor’s name and mailing address                          As of the petition filing date, the claim is:               $1,192.47
         Klaneski, Rosa Lee                                                   Check all that apply.
                                                                              ❑ Contingent
         8 Farmington Meadow Drive                                            ❑ Unliquidated
                                                                              ❑ Disputed
         Farmington, CT 06032
                                                                              Basis for the claim:
                                                                              Is the claim subject to offset?
         Date or dates debt was incurred                                      ✔ No
                                                                              ❑
         Last 4 digits of account number                                      ❑ Yes
3.67 Nonpriority creditor’s name and mailing address                          As of the petition filing date, the claim is:               $2,499.00
         Klinger, Bettina                                                     Check all that apply.
                                                                              ❑ Contingent
         351 E 84th Street Apt. 11D                                           ❑ Unliquidated
                                                                              ❑ Disputed
         New York, NY 10028
                                                                              Basis for the claim:
                                                                              Is the claim subject to offset?
         Date or dates debt was incurred                                      ✔ No
                                                                              ❑
         Last 4 digits of account number                                      ❑ Yes
         Remarks: Customer that we owe a refund for services only partially
         rendered.
3.68 Nonpriority creditor’s name and mailing address                          As of the petition filing date, the claim is:               $1,574.50
         Ko, David                                                            Check all that apply.
                                                                              ❑ Contingent
         2151 Logan Ave Section B                                             ❑ Unliquidated
                                                                              ❑ Disputed
         San Diego, CA 92113
                                                                              Basis for the claim:
                                                                              Is the claim subject to offset?
         Date or dates debt was incurred                                      ✔ No
                                                                              ❑
         Last 4 digits of account number                                      ❑ Yes
         Remarks: Tutor.
         Nonpriority creditor’s name and mailing address                      As of the petition filing date, the claim is:               $80.00
3.69                                                                          Check all that apply.
         Kollen, Marjorie
                                                                              ❑ Contingent
         49 Colorido Rancho                                                   ❑ Unliquidated
                                                                              ❑ Disputed
         Rancho Santa Margarita, CA 92688
                                                                              Basis for the claim:
                                                                              Is the claim subject to offset?
         Date or dates debt was incurred                                      ✔ No
                                                                              ❑
         Last 4 digits of account number                                      ❑ Yes
         Remarks: Tutor.
         Nonpriority creditor’s name and mailing address                      As of the petition filing date, the claim is:               $225.00
3.70                                                                          Check all that apply.
         Koppolu, Maithu
                                                                              ❑ Contingent
         10943 Vereda Sol Del Dios                                            ❑ Unliquidated
                                                                              ❑ Disputed
         San Diego, CA 92130
                                                                              Basis for the claim:
                                                                              Is the claim subject to offset?
         Date or dates debt was incurred                                      ✔ No
                                                                              ❑
         Last 4 digits of account number                                      ❑ Yes
         Remarks: Tutor.




Official Form 206E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           page 18 of 34
Debtor        Catalyst Prep LLC                                                                               Case number (if known)             19-11236
             Name




 Part 2: Additional Page

3.71 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:               $970.00
         Lacovelli, Sara                                                   Check all that apply.
                                                                           ❑ Contingent
         151 N Cottage St                                                  ❑ Unliquidated
                                                                           ❑ Disputed
         Valley Stream, NY 11580
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Remarks: Tutor.
3.72 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:               $520.00
         Le, Elvis                                                         Check all that apply.
                                                                           ❑ Contingent
                                                                           ❑ Unliquidated
                                                                           ❑ Disputed
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number
                                                                           ❑ Yes
         Remarks: Tutor.
3.73 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:               $125.00
         Levine, Michelle                                                  Check all that apply.
                                                                           ❑ Contingent
                                                                           ❑ Unliquidated
                                                                           ❑ Disputed
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number
                                                                           ❑ Yes
         Remarks: Tutor.
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:               $375.00
3.74                                                                       Check all that apply.
         Lim, Sarah
                                                                           ❑ Contingent
                                                                           ❑ Unliquidated
                                                                           ❑ Disputed
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number
                                                                           ❑ Yes
         Remarks: Tutor.
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:               $5,500.00
3.75                                                                       Check all that apply.
         Lin, Andrew
                                                                           ❑ Contingent
         30 Via Milpitas                                                   ❑ Unliquidated
                                                                           ❑ Disputed
         Carmel Valley, CA 93924
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Remarks: Refund for student Ryan. Withdrew enrollment.




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                          page 19 of 34
Debtor        Catalyst Prep LLC                                                                                  Case number (if known)             19-11236
             Name




 Part 2: Additional Page

3.76 Nonpriority creditor’s name and mailing address                          As of the petition filing date, the claim is:               $3,149.50
         Littler Mendelson                                                    Check all that apply.
                                                                              ❑ Contingent
         Jackie Hoard                                                         ❑ Unliquidated
                                                                              ❑ Disputed
         1301 McKinney St #1900
                                                                              Basis for the claim:
         Houston, TX 77010                                                    Is the claim subject to offset?
                                                                              ✔ No
                                                                              ❑
         Date or dates debt was incurred
                                                                              ❑ Yes
         Last 4 digits of account number
         Remarks: Law Firm - Employment matters
3.77 Nonpriority creditor’s name and mailing address                          As of the petition filing date, the claim is:               $587.50
         Long, Bradley                                                        Check all that apply.
                                                                              ❑ Contingent
                                                                              ❑ Unliquidated
                                                                              ❑ Disputed
                                                                              Basis for the claim:
                                                                              Is the claim subject to offset?
         Date or dates debt was incurred                                      ✔ No
                                                                              ❑
         Last 4 digits of account number
                                                                              ❑ Yes
         Remarks: Tutor.
3.78 Nonpriority creditor’s name and mailing address                          As of the petition filing date, the claim is:               $1,522.00
         Lopez, Heather                                                       Check all that apply.
                                                                              ❑ Contingent
         3 Hearthshire St.                                                    ❑ Unliquidated
                                                                              ❑ Disputed
         Magnolia, TX 77354
                                                                              Basis for the claim:
                                                                              Is the claim subject to offset?
         Date or dates debt was incurred                                      ✔ No
                                                                              ❑
         Last 4 digits of account number                                      ❑ Yes
         Remarks: Customer that we owe a refund for services only partially
         rendered.
         Nonpriority creditor’s name and mailing address                      As of the petition filing date, the claim is:               $1,300.00
3.79                                                                          Check all that apply.
         MacCabe, Cameron
                                                                              ❑ Contingent
                                                                              ❑ Unliquidated
                                                                              ❑ Disputed
                                                                              Basis for the claim:
                                                                              Is the claim subject to offset?
         Date or dates debt was incurred                                      ✔ No
                                                                              ❑
         Last 4 digits of account number
                                                                              ❑ Yes
         Remarks: Tutor.
         Nonpriority creditor’s name and mailing address                      As of the petition filing date, the claim is:               $1,300.00
3.80                                                                          Check all that apply.
         MacCabe, Cameron
                                                                              ❑ Contingent
                                                                              ❑ Unliquidated
                                                                              ❑ Disputed
                                                                              Basis for the claim:
                                                                              Is the claim subject to offset?
         Date or dates debt was incurred                                      ✔ No
                                                                              ❑
         Last 4 digits of account number
                                                                              ❑ Yes
        Remarks: Tutor.
Official Form 206E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           page 20 of 34
Debtor        Catalyst Prep LLC                                                                                  Case number (if known)             19-11236
             Name




 Part 2: Additional Page

3.81 Nonpriority creditor’s name and mailing address                          As of the petition filing date, the claim is:               $7,402.00
         MacKinnon, Duncan                                                    Check all that apply.
                                                                              ❑ Contingent
         372 Union Street                                                     ❑ Unliquidated
                                                                              ❑ Disputed
         Jersey City, NJ 07304
                                                                              Basis for the claim:
                                                                              Is the claim subject to offset?
         Date or dates debt was incurred                                      ✔ No
                                                                              ❑
         Last 4 digits of account number                                      ❑ Yes
         Remarks: Tutor.
3.82 Nonpriority creditor’s name and mailing address                          As of the petition filing date, the claim is:               $171.75
         Matthew, Naomi                                                       Check all that apply.
                                                                              ❑ Contingent
                                                                              ❑ Unliquidated
                                                                              ❑ Disputed
                                                                              Basis for the claim:
                                                                              Is the claim subject to offset?
         Date or dates debt was incurred                                      ✔ No
                                                                              ❑
         Last 4 digits of account number
                                                                              ❑ Yes
         Remarks: Tutor.
3.83 Nonpriority creditor’s name and mailing address                          As of the petition filing date, the claim is:               $250.00
         McBlane, Georgia Jansen                                              Check all that apply.
                                                                              ❑ Contingent
         315 Rogers Rd                                                        ❑ Unliquidated
                                                                              ❑ Disputed
         Norristown, PA 19403
                                                                              Basis for the claim:
                                                                              Is the claim subject to offset?
         Date or dates debt was incurred                                      ✔ No
                                                                              ❑
         Last 4 digits of account number                                      ❑ Yes
         Remarks: Tutor.
         Nonpriority creditor’s name and mailing address                      As of the petition filing date, the claim is:               $49,241.02
3.84                                                                          Check all that apply.
         Mendelson, Goldman and Schwarz, APC
                                                                              ❑ Contingent
         Marc A. Schwarz                                                      ❑ Unliquidated
                                                                              ❑ Disputed
         5805 Sepulveda Blvd. Suite 850
                                                                              Basis for the claim:
         Van Nuys, CA 91411                                                   Is the claim subject to offset?
                                                                              ✔ No
                                                                              ❑
         Date or dates debt was incurred
                                                                              ❑ Yes
         Last 4 digits of account number        1   9   9    1
         Remarks: Bought State Farm debt (FILE: State Farm v Catalyst Prep;
         17001991).
         Nonpriority creditor’s name and mailing address                      As of the petition filing date, the claim is:               $2,000.00
3.85                                                                          Check all that apply.
         Merchant, Tazim
                                                                              ❑ Contingent
         89 Fruitledge Road                                                   ❑ Unliquidated
                                                                              ❑ Disputed
         Glen Head, NY 11545
                                                                              Basis for the claim:
                                                                              Is the claim subject to offset?
         Date or dates debt was incurred                                      ✔ No
                                                                              ❑
         Last 4 digits of account number                                      ❑ Yes
         Remarks: Tutor.

Official Form 206E/F                                        Schedule E/F: Creditors Who Have Unsecured Claims                                            page 21 of 34
Debtor        Catalyst Prep LLC                                                                                  Case number (if known)             19-11236
             Name




 Part 2: Additional Page

3.86 Nonpriority creditor’s name and mailing address                          As of the petition filing date, the claim is:               $1,190.00
         Mirkin, Joshua                                                       Check all that apply.
                                                                              ❑ Contingent
                                                                              ❑ Unliquidated
                                                                              ❑ Disputed
                                                                              Basis for the claim:
                                                                              Is the claim subject to offset?
         Date or dates debt was incurred                                      ✔ No
                                                                              ❑
         Last 4 digits of account number
                                                                              ❑ Yes
         Remarks: Tutor.
3.87 Nonpriority creditor’s name and mailing address                          As of the petition filing date, the claim is:               $1,744.00
         Mitsch, Jackie                                                       Check all that apply.
                                                                              ❑ Contingent
         9 Sycamore Lane                                                      ❑ Unliquidated
                                                                              ❑ Disputed
         Rumson, NJ 07760
                                                                              Basis for the claim:
                                                                              Is the claim subject to offset?
         Date or dates debt was incurred                                      ✔ No
                                                                              ❑
         Last 4 digits of account number                                      ❑ Yes
         Remarks: Customer that we owe a refund for services only partially
         rendered.
3.88 Nonpriority creditor’s name and mailing address                          As of the petition filing date, the claim is:               $1,125.00
         Nguyen, Nathan                                                       Check all that apply.
                                                                              ❑ Contingent
                                                                              ❑ Unliquidated
                                                                              ❑ Disputed
                                                                              Basis for the claim:
                                                                              Is the claim subject to offset?
         Date or dates debt was incurred                                      ✔ No
                                                                              ❑
         Last 4 digits of account number
                                                                              ❑ Yes
         Remarks: Tutor.
         Nonpriority creditor’s name and mailing address                      As of the petition filing date, the claim is:               $731.53
3.89                                                                          Check all that apply.
         Noh, Sharon
                                                                              ❑ Contingent
                                                                              ❑ Unliquidated
                                                                              ❑ Disputed
                                                                              Basis for the claim:
                                                                              Is the claim subject to offset?
         Date or dates debt was incurred                                      ✔ No
                                                                              ❑
         Last 4 digits of account number
                                                                              ❑ Yes
         Remarks: Tutor.
         Nonpriority creditor’s name and mailing address                      As of the petition filing date, the claim is:               $12,500.14
3.90                                                                          Check all that apply.
         OFFICETEAM
                                                                              ❑ Contingent
         Robert Half / Recovery Department                                    ❑ Unliquidated
                                                                              ❑ Disputed
         PO Box 5024
                                                                              Basis for the claim:
         San Ramon, CA 94583                                                  Is the claim subject to offset?
                                                                              ✔ No
                                                                              ❑
         Date or dates debt was incurred
                                                                              ❑ Yes
         Last 4 digits of account number


Official Form 206E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           page 22 of 34
Debtor        Catalyst Prep LLC                                                                               Case number (if known)             19-11236
             Name




 Part 2: Additional Page

3.91 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:               $10,000.00
         Oliver, Amber                                                     Check all that apply.
                                                                           ❑ Contingent
         8515 Millers Bend                                                 ❑ Unliquidated
                                                                           ❑ Disputed
         Bahama, NC 27503
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Remarks: Tutor.
3.92 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:               $480.00
         Oren, Talia                                                       Check all that apply.
                                                                           ❑ Contingent
         18880 Baker Road                                                  ❑ Unliquidated
                                                                           ❑ Disputed
         Bend, OR 97702
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Remarks: Tutor.
3.93 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:               $3,534.00
         Panica, Erin                                                      Check all that apply.
                                                                           ❑ Contingent
         21030 Mossy Glen Terrace                                          ❑ Unliquidated
                                                                           ❑ Disputed
         Ashburn, VA 20147
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:               $337.50
3.94                                                                       Check all that apply.
         Paravastu, Sharon
                                                                           ❑ Contingent
         4200 Bay Street Apt. 254                                          ❑ Unliquidated
                                                                           ❑ Disputed
         Fremont, CA 94538
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Remarks: Tutor.
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:               $2,410.00
3.95                                                                       Check all that apply.
         Perkowski, Peter
                                                                           ❑ Contingent
         445 S. Figueroa St. Suite 3100                                    ❑ Unliquidated
                                                                           ❑ Disputed
         Los Angeles, CA 90071
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Remarks: Attorney - IP Matters




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                          page 23 of 34
Debtor       Catalyst Prep LLC                                                                                  Case number (if known)             19-11236
            Name




 Part 2: Additional Page

3.96     Nonpriority creditor’s name and mailing address                      As of the petition filing date, the claim is:              $20.00
         Perron, Erinn                                                        Check all that apply.
                                                                              ❑ Contingent
         200 Hiawatha Blvd.                                                   ❑ Unliquidated
                                                                              ❑ Disputed
         Oakland, NJ 07436
                                                                              Basis for the claim:
                                                                              Is the claim subject to offset?
         Date or dates debt was incurred                                      ✔ No
                                                                              ❑
         Last 4 digits of account number                                      ❑ Yes
         Remarks: Customer that we owe a refund for services only partially
         rendered.
3.97     Nonpriority creditor’s name and mailing address                      As of the petition filing date, the claim is:              $1,500.00
         Perry, Allison                                                       Check all that apply.
                                                                              ❑ Contingent
                                                                              ❑ Unliquidated
                                                                              ❑ Disputed
                                                                              Basis for the claim:
                                                                              Is the claim subject to offset?
         Date or dates debt was incurred                                      ✔ No
                                                                              ❑
         Last 4 digits of account number
                                                                              ❑ Yes
         Remarks: Tutor
3.98     Nonpriority creditor’s name and mailing address                      As of the petition filing date, the claim is:              $1,000.00
         Powell, Blaine                                                       Check all that apply.
                                                                              ❑ Contingent
         9757 Oaseo Montril                                                   ❑ Unliquidated
                                                                              ❑ Disputed
         San Diego, CA 92129
                                                                              Basis for the claim:
                                                                              Is the claim subject to offset?
         Date or dates debt was incurred                                      ✔ No
                                                                              ❑
         Last 4 digits of account number                                      ❑ Yes
         Remarks: Customer that we owe a refund for services only partially
         rendered.
         Nonpriority creditor’s name and mailing address                      As of the petition filing date, the claim is:              $125.00
3.99                                                                          Check all that apply.
         Purring, Marantha
                                                                              ❑ Contingent
         7215 Howard Terrace                                                  ❑ Unliquidated
                                                                              ❑ Disputed
         Philadelphia, PA 19119
                                                                              Basis for the claim:
                                                                              Is the claim subject to offset?
         Date or dates debt was incurred                                      ✔ No
                                                                              ❑
         Last 4 digits of account number                                      ❑ Yes
         Remarks: Tutor.
         Nonpriority creditor’s name and mailing address                      As of the petition filing date, the claim is:              $1,160.00
3.100                                                                         Check all that apply.
         Radu-Blackburn, Robert
                                                                              ❑ Contingent
         84-06 109th Street Apt C7                                            ❑ Unliquidated
                                                                              ❑ Disputed
         Richmond Hill, NY 11418
                                                                              Basis for the claim:
                                                                              Is the claim subject to offset?
         Date or dates debt was incurred                                      ✔ No
                                                                              ❑
         Last 4 digits of account number                                      ❑ Yes
         Remarks: Tutor.


Official Form 206E/F                                        Schedule E/F: Creditors Who Have Unsecured Claims                                           page 24 of 34
Debtor       Catalyst Prep LLC                                                                                Case number (if known)             19-11236
            Name




 Part 2: Additional Page

3.101 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:              $450.00
         Rajasekaran, Prithvi                                               Check all that apply.
                                                                            ❑ Contingent
                                                                            ❑ Unliquidated
                                                                            ❑ Disputed
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number
                                                                            ❑ Yes
         Remarks: Tutor.
3.102 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:              $400.00
         Ramapo Indian Hills Regional High School District                  Check all that apply.
                                                                            ❑ Contingent
         Grace Stramiello                                                   ❑ Unliquidated
                                                                            ❑ Disputed
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
                                                                            ✔ No
                                                                            ❑
                                                                            ❑ Yes
         Date or dates debt was incurred

         Last 4 digits of account number

3.103 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:              $1,418.78
         Rehman, Obaid                                                      Check all that apply.
                                                                            ❑ Contingent
                                                                            ❑ Unliquidated
                                                                            ❑ Disputed
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number
                                                                            ❑ Yes
         Remarks: Tutor.
         Nonpriority creditor’s name and mailing address                    As of the petition filing date, the claim is:              $1,499.00
3.104                                                                       Check all that apply.
         Reichbach, Andrea
                                                                            ❑ Contingent
         10B Heritage Hills                                                 ❑ Unliquidated
                                                                            ❑ Disputed
         Somers, NY 10859
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes
         Nonpriority creditor’s name and mailing address                    As of the petition filing date, the claim is:              $450.00
3.105                                                                       Check all that apply.
         Renkosiak, Kaitlin
                                                                            ❑ Contingent
                                                                            ❑ Unliquidated
                                                                            ❑ Disputed
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number
                                                                            ❑ Yes
         Remarks: Tutor.



Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                          page 25 of 34
Debtor       Catalyst Prep LLC                                                                                  Case number (if known)             19-11236
            Name




 Part 2: Additional Page

3.106 Nonpriority creditor’s name and mailing address                         As of the petition filing date, the claim is:              $4,044.00
         Richman, Linda                                                       Check all that apply.
                                                                              ❑ Contingent
         277 Prospect Park West Apt 2                                         ❑ Unliquidated
                                                                              ❑ Disputed
         Brooklyn, NY 11215
                                                                              Basis for the claim:
                                                                              Is the claim subject to offset?
         Date or dates debt was incurred                                      ✔ No
                                                                              ❑
         Last 4 digits of account number                                      ❑ Yes
         Remarks: Customer that we owe a refund for services only partially
         rendered.
3.107 Nonpriority creditor’s name and mailing address                         As of the petition filing date, the claim is:              $2,499.00
         Robillard, Rana                                                      Check all that apply.
                                                                              ❑ Contingent
         3920 Ardley Ave                                                      ❑ Unliquidated
                                                                              ❑ Disputed
         Oakland, CA 94602
                                                                              Basis for the claim:
                                                                              Is the claim subject to offset?
         Date or dates debt was incurred                                      ✔ No
                                                                              ❑
         Last 4 digits of account number                                      ❑ Yes
         Remarks: Customer that we owe a refund for services only partially
         rendered.
3.108 Nonpriority creditor’s name and mailing address                         As of the petition filing date, the claim is:              $420.00
         Rolls, Sandy                                                         Check all that apply.
                                                                              ❑ Contingent
         513 Green Pastures #C                                                ❑ Unliquidated
                                                                              ❑ Disputed
         Kyle, TX 78640
                                                                              Basis for the claim:
                                                                              Is the claim subject to offset?
         Date or dates debt was incurred                                      ✔ No
                                                                              ❑
         Last 4 digits of account number                                      ❑ Yes
         Remarks: Bookkeeper in Austin.
         Nonpriority creditor’s name and mailing address                      As of the petition filing date, the claim is:              $1,544.00
3.109                                                                         Check all that apply.
         Rosolanko, Nick
                                                                              ❑ Contingent
         364 Mulberry Court                                                   ❑ Unliquidated
                                                                              ❑ Disputed
         Wyckoff, NJ 07481
                                                                              Basis for the claim:
                                                                              Is the claim subject to offset?
         Date or dates debt was incurred                                      ✔ No
                                                                              ❑
         Last 4 digits of account number                                      ❑ Yes
         Nonpriority creditor’s name and mailing address                      As of the petition filing date, the claim is:              $1,285.76
3.110                                                                         Check all that apply.
         Ryu, Allison
                                                                              ❑ Contingent
                                                                              ❑ Unliquidated
                                                                              ❑ Disputed
                                                                              Basis for the claim:
                                                                              Is the claim subject to offset?
         Date or dates debt was incurred                                      ✔ No
                                                                              ❑
         Last 4 digits of account number
                                                                              ❑ Yes
         Remarks: Tutor.



Official Form 206E/F                                        Schedule E/F: Creditors Who Have Unsecured Claims                                           page 26 of 34
Debtor       Catalyst Prep LLC                                                                                  Case number (if known)             19-11236
            Name




 Part 2: Additional Page

3.111 Nonpriority creditor’s name and mailing address                         As of the petition filing date, the claim is:              $750.00
         Salman, Masha                                                        Check all that apply.
                                                                              ❑ Contingent
         33 Sky Top Ridge                                                     ❑ Unliquidated
                                                                              ❑ Disputed
                                                                              Basis for the claim:
                                                                              Is the claim subject to offset?
         Date or dates debt was incurred                                      ✔ No
                                                                              ❑
         Last 4 digits of account number                                      ❑ Yes
         Remarks: Customer that we owe a refund for services only partially
         rendered.
3.112 Nonpriority creditor’s name and mailing address                         As of the petition filing date, the claim is:              $360.00
         Schwartzenberger, Grace                                              Check all that apply.
                                                                              ❑ Contingent
         5934 Tobias Avenue                                                   ❑ Unliquidated
                                                                              ❑ Disputed
         Van Nuys, CA 91411
                                                                              Basis for the claim:
                                                                              Is the claim subject to offset?
         Date or dates debt was incurred                                      ✔ No
                                                                              ❑
         Last 4 digits of account number                                      ❑ Yes
         Remarks: Tutor.
3.113 Nonpriority creditor’s name and mailing address                         As of the petition filing date, the claim is:              $4,044.00
         Shaikh, Zafar                                                        Check all that apply.
                                                                              ❑ Contingent
         27318 Wooded Canyon Drive                                            ❑ Unliquidated
                                                                              ❑ Disputed
         Katy, TX 77494
                                                                              Basis for the claim:
                                                                              Is the claim subject to offset?
         Date or dates debt was incurred                                      ✔ No
                                                                              ❑
         Last 4 digits of account number                                      ❑ Yes
         Remarks: Customer that we owe a refund for services only partially
         rendered.
         Nonpriority creditor’s name and mailing address                      As of the petition filing date, the claim is:              $5,000.00
3.114                                                                         Check all that apply.
         Smith, John Hawthorne
                                                                              ❑ Contingent
                                                                              ❑ Unliquidated
                                                                              ❑ Disputed
                                                                              Basis for the claim:
                                                                              Is the claim subject to offset?
         Date or dates debt was incurred                                      ✔ No
                                                                              ❑
         Last 4 digits of account number
                                                                              ❑ Yes
         Remarks: Tutor.
         Nonpriority creditor’s name and mailing address                      As of the petition filing date, the claim is:              $8,148.86
3.115                                                                         Check all that apply.
         Square
                                                                              ❑ Contingent
         1455 Market Street Suite 600                                         ❑ Unliquidated
                                                                              ❑ Disputed
         San Francisco, CA 94103
                                                                              Basis for the claim:
                                                                              Is the claim subject to offset?
         Date or dates debt was incurred                                      ✔ No
                                                                              ❑
         Last 4 digits of account number                                      ❑ Yes
         Remarks: Credit Card processing. Began using when Chase cut me
         off. Have negative balance with them due to customer chargebacks.

Official Form 206E/F                                        Schedule E/F: Creditors Who Have Unsecured Claims                                           page 27 of 34
Debtor       Catalyst Prep LLC                                                                                  Case number (if known)             19-11236
            Name




 Part 2: Additional Page

3.116 Nonpriority creditor’s name and mailing address                         As of the petition filing date, the claim is:              $49,241.02
         State Farm Insurance                                                 Check all that apply.
                                                                              ❑ Contingent
         5805 Sepulveda Blvd Suite 850                                        ❑ Unliquidated
                                                                              ❑ Disputed
         Van Nuys, CA 91411
                                                                              Basis for the claim:
                                                                              Is the claim subject to offset?
         Date or dates debt was incurred                                      ✔ No
                                                                              ❑
         Last 4 digits of account number                                      ❑ Yes
         Remarks: Insurance and Workers' Comp
3.117 Nonpriority creditor’s name and mailing address                         As of the petition filing date, the claim is:              $894.50
         Steinhorn, Jeffrey                                                   Check all that apply.
                                                                              ❑ Contingent
         16 Tiger Hill Drive                                                  ❑ Unliquidated
                                                                              ❑ Disputed
         Gladstone, NJ 07934
                                                                              Basis for the claim:
                                                                              Is the claim subject to offset?
         Date or dates debt was incurred                                      ✔ No
                                                                              ❑
         Last 4 digits of account number                                      ❑ Yes
         Remarks: Customer that we owe a refund for services only partially
         rendered.
3.118 Nonpriority creditor’s name and mailing address                         As of the petition filing date, the claim is:              $950.00
         Stratton, Samantha                                                   Check all that apply.
                                                                              ❑ Contingent
                                                                              ❑ Unliquidated
                                                                              ❑ Disputed
                                                                              Basis for the claim:
                                                                              Is the claim subject to offset?
         Date or dates debt was incurred                                      ✔ No
                                                                              ❑
         Last 4 digits of account number
                                                                              ❑ Yes
         Remarks: Tutor.
         Nonpriority creditor’s name and mailing address                      As of the petition filing date, the claim is:              $1,050.00
3.119                                                                         Check all that apply.
         Tam, David
                                                                              ❑ Contingent
         1965 W Lamar St #4                                                   ❑ Unliquidated
                                                                              ❑ Disputed
         Houston, TX 77019
                                                                              Basis for the claim:
                                                                              Is the claim subject to offset?
         Date or dates debt was incurred                                      ✔ No
                                                                              ❑
         Last 4 digits of account number                                      ❑ Yes
         Remarks: Tutor.
         Nonpriority creditor’s name and mailing address                      As of the petition filing date, the claim is:              $535.00
3.120                                                                         Check all that apply.
         Tan, Kenny
                                                                              ❑ Contingent
                                                                              ❑ Unliquidated
                                                                              ❑ Disputed
                                                                              Basis for the claim:
                                                                              Is the claim subject to offset?
         Date or dates debt was incurred                                      ✔ No
                                                                              ❑
         Last 4 digits of account number
                                                                              ❑ Yes
         Remarks: Tutor.



Official Form 206E/F                                        Schedule E/F: Creditors Who Have Unsecured Claims                                           page 28 of 34
Debtor       Catalyst Prep LLC                                                                                  Case number (if known)             19-11236
            Name




 Part 2: Additional Page

3.121 Nonpriority creditor’s name and mailing address                         As of the petition filing date, the claim is:              $1,000.00
         Travis, Jennifer                                                     Check all that apply.
                                                                              ❑ Contingent
         197 Guinea Road                                                      ❑ Unliquidated
                                                                              ❑ Disputed
         Storrs Mansfield, CT 06268
                                                                              Basis for the claim:
                                                                              Is the claim subject to offset?
         Date or dates debt was incurred                                      ✔ No
                                                                              ❑
         Last 4 digits of account number                                      ❑ Yes
         Remarks: Customer that we owe a refund for services only partially
         rendered.
3.122 Nonpriority creditor’s name and mailing address                         As of the petition filing date, the claim is:              $537.50
         Tyagi, Shristi                                                       Check all that apply.
                                                                              ❑ Contingent
                                                                              ❑ Unliquidated
                                                                              ❑ Disputed
                                                                              Basis for the claim:
                                                                              Is the claim subject to offset?
         Date or dates debt was incurred                                      ✔ No
                                                                              ❑
         Last 4 digits of account number
                                                                              ❑ Yes
         Remarks: Tutor.
3.123 Nonpriority creditor’s name and mailing address                         As of the petition filing date, the claim is:              $350.00
         Valatka, Patricia                                                    Check all that apply.
                                                                              ❑ Contingent
         676 Park Ave.                                                        ❑ Unliquidated
                                                                              ❑ Disputed
         East Orange, NJ 07017
                                                                              Basis for the claim:
                                                                              Is the claim subject to offset?
         Date or dates debt was incurred                                      ✔ No
                                                                              ❑
         Last 4 digits of account number                                      ❑ Yes
         Remarks: Tutor.
         Nonpriority creditor’s name and mailing address                      As of the petition filing date, the claim is:              $450.00
3.124                                                                         Check all that apply.
         Vallejos, Derrick
                                                                              ❑ Contingent
         11 South Lawrence Ave                                                ❑ Unliquidated
                                                                              ❑ Disputed
         Elmsford, NY 10523
                                                                              Basis for the claim:
                                                                              Is the claim subject to offset?
         Date or dates debt was incurred                                      ✔ No
                                                                              ❑
         Last 4 digits of account number                                      ❑ Yes
         Remarks: Tutor.
         Nonpriority creditor’s name and mailing address                      As of the petition filing date, the claim is:              unknown
3.125                                                                         Check all that apply.
         Vaziri, Catherine
                                                                              ❑ Contingent
         2717 South Lamar Blvd. Apt. 3089                                     ❑ Unliquidated
                                                                              ❑ Disputed
         Austin, TX 78704
                                                                              Basis for the claim:
                                                                              Is the claim subject to offset?
         Date or dates debt was incurred                                      ✔ No
                                                                              ❑
         Last 4 digits of account number                                      ❑ Yes
         Remarks: Tutor.



Official Form 206E/F                                        Schedule E/F: Creditors Who Have Unsecured Claims                                           page 29 of 34
Debtor       Catalyst Prep LLC                                                                                  Case number (if known)             19-11236
            Name




 Part 2: Additional Page

3.126 Nonpriority creditor’s name and mailing address                         As of the petition filing date, the claim is:              $860.00
         Wagner, Hayley                                                       Check all that apply.
                                                                              ❑ Contingent
                                                                              ❑ Unliquidated
                                                                              ❑ Disputed
                                                                              Basis for the claim:
                                                                              Is the claim subject to offset?
         Date or dates debt was incurred                                      ✔ No
                                                                              ❑
         Last 4 digits of account number
                                                                              ❑ Yes
         Remarks: Tutor.
3.127 Nonpriority creditor’s name and mailing address                         As of the petition filing date, the claim is:              $2,999.00
         Walters, Erik                                                        Check all that apply.
                                                                              ❑ Contingent
         16711 Diane Lane                                                     ❑ Unliquidated
                                                                              ❑ Disputed
         Huntington Beach, CA 92647
                                                                              Basis for the claim:
                                                                              Is the claim subject to offset?
         Date or dates debt was incurred                                      ✔ No
                                                                              ❑
         Last 4 digits of account number                                      ❑ Yes
         Remarks: Customer that we owe a refund for services only partially
         rendered.
3.128 Nonpriority creditor’s name and mailing address                         As of the petition filing date, the claim is:              $1,375.00
         Weinstein, Michael                                                   Check all that apply.
                                                                              ❑ Contingent
         20 Montauk Lane                                                      ❑ Unliquidated
                                                                              ❑ Disputed
         Vernon Hills, IL 60061
                                                                              Basis for the claim:
                                                                              Is the claim subject to offset?
         Date or dates debt was incurred                                      ✔ No
                                                                              ❑
         Last 4 digits of account number                                      ❑ Yes
         Remarks: Tutor.
         Nonpriority creditor’s name and mailing address                      As of the petition filing date, the claim is:              $4,633.76
3.129                                                                         Check all that apply.
         Wenzlaff, Michael
                                                                              ❑ Contingent
         13414 Barlett Street                                                 ❑ Unliquidated
                                                                              ❑ Disputed
         Rockville, MD 20853
                                                                              Basis for the claim:
                                                                              Is the claim subject to offset?
         Date or dates debt was incurred                                      ✔ No
                                                                              ❑
         Last 4 digits of account number                                      ❑ Yes
         Remarks: Tutor.
         Nonpriority creditor’s name and mailing address                      As of the petition filing date, the claim is:              $500.00
3.130                                                                         Check all that apply.
         Westfield High School PTSO
                                                                              ❑ Contingent
         Carolyn Miller                                                       ❑ Unliquidated
                                                                              ❑ Disputed
         521 Prospect St
                                                                              Basis for the claim:
         Westfield, NJ 07090                                                  Is the claim subject to offset?
                                                                              ✔ No
                                                                              ❑
         Date or dates debt was incurred
                                                                              ❑ Yes
         Last 4 digits of account number
          Remarks: Parent organization with Westfield HS in NJ. Owe funds for
          a fundraising event.
Official Form 206E/F                                        Schedule E/F: Creditors Who Have Unsecured Claims                                           page 30 of 34
Debtor       Catalyst Prep LLC                                                                                  Case number (if known)             19-11236
            Name




 Part 2: Additional Page

3.131 Nonpriority creditor’s name and mailing address                         As of the petition filing date, the claim is:              unknown
         Williams, Dwight                                                     Check all that apply.
                                                                              ❑ Contingent
         27379 SW 143rd Ct.                                                   ❑ Unliquidated
                                                                              ❑ Disputed
         Homestead, FL 33032
                                                                              Basis for the claim:
                                                                              Is the claim subject to offset?
         Date or dates debt was incurred                                      ✔ No
                                                                              ❑
         Last 4 digits of account number                                      ❑ Yes
         Remarks: Tutor.
3.132 Nonpriority creditor’s name and mailing address                         As of the petition filing date, the claim is:              $4,000.00
         Williams, Julie                                                      Check all that apply.
                                                                              ❑ Contingent
         13 Sheraton Lane                                                     ❑ Unliquidated
                                                                              ❑ Disputed
         Rumson, NJ 07760
                                                                              Basis for the claim:
                                                                              Is the claim subject to offset?
         Date or dates debt was incurred                                      ✔ No
                                                                              ❑
         Last 4 digits of account number                                      ❑ Yes
         Remarks: Customer that we owe a refund for services only partially
         rendered.
3.133 Nonpriority creditor’s name and mailing address                         As of the petition filing date, the claim is:              $700.00
         Williams, Kayla                                                      Check all that apply.
                                                                              ❑ Contingent
                                                                              ❑ Unliquidated
                                                                              ❑ Disputed
                                                                              Basis for the claim:
                                                                              Is the claim subject to offset?
         Date or dates debt was incurred                                      ✔ No
                                                                              ❑
         Last 4 digits of account number
                                                                              ❑ Yes
         Remarks: Tutor.
         Nonpriority creditor’s name and mailing address                      As of the petition filing date, the claim is:              $400.00
3.134                                                                         Check all that apply.
         Yarima, Altini
                                                                              ❑ Contingent
         301 N Wesley Drive Apt. 611                                          ❑ Unliquidated
                                                                              ❑ Disputed
         League City, TX 77573
                                                                              Basis for the claim:
                                                                              Is the claim subject to offset?
         Date or dates debt was incurred                                      ✔ No
                                                                              ❑
         Last 4 digits of account number                                      ❑ Yes
         Remarks: Tutor.
         Nonpriority creditor’s name and mailing address                      As of the petition filing date, the claim is:              $450.00
3.135                                                                         Check all that apply.
         Yu, Cissy
                                                                              ❑ Contingent
         315 E. 119th Street 3                                                ❑ Unliquidated
                                                                              ❑ Disputed
         New York, NY 10035
                                                                              Basis for the claim:
                                                                              Is the claim subject to offset?
         Date or dates debt was incurred                                      ✔ No
                                                                              ❑
         Last 4 digits of account number                                      ❑ Yes
         Remarks: Tutor.



Official Form 206E/F                                        Schedule E/F: Creditors Who Have Unsecured Claims                                           page 31 of 34
Debtor       Catalyst Prep LLC                                                                                  Case number (if known)             19-11236
            Name




 Part 2: Additional Page

3.136 Nonpriority creditor’s name and mailing address                         As of the petition filing date, the claim is:              $550.00
         Yuan, Catherine                                                      Check all that apply.
                                                                              ❑ Contingent
                                                                              ❑ Unliquidated
                                                                              ❑ Disputed
                                                                              Basis for the claim:
                                                                              Is the claim subject to offset?
         Date or dates debt was incurred                                      ✔ No
                                                                              ❑
         Last 4 digits of account number
                                                                              ❑ Yes
         Remarks: Tutor.
3.137 Nonpriority creditor’s name and mailing address                         As of the petition filing date, the claim is:              $1,305.00
         Zukoff, Alexander                                                    Check all that apply.
                                                                              ❑ Contingent
         81 Cooper Blvd                                                       ❑ Unliquidated
                                                                              ❑ Disputed
         Red Bank, NJ 07701
                                                                              Basis for the claim:
                                                                              Is the claim subject to offset?
         Date or dates debt was incurred                                      ✔ No
                                                                              ❑
         Last 4 digits of account number                                      ❑ Yes
         Remarks: Tutor.
3.138 Nonpriority creditor’s name and mailing address                         As of the petition filing date, the claim is:              $1,499.00
         Zurfluh, Cynda                                                       Check all that apply.
                                                                              ❑ Contingent
         13136 Ladybank Lane                                                  ❑ Unliquidated
                                                                              ❑ Disputed
         Herndon, VA 20171
                                                                              Basis for the claim:
                                                                              Is the claim subject to offset?
         Date or dates debt was incurred                                      ✔ No
                                                                              ❑
         Last 4 digits of account number                                      ❑ Yes
         Remarks: Customer that we owe a refund for services only partially
         rendered.




Official Form 206E/F                                        Schedule E/F: Creditors Who Have Unsecured Claims                                           page 32 of 34
Debtor       Catalyst Prep LLC                                                                                   Case number (if known)               19-11236
             Name

 Part 3: List Others to Be Notified About Unsecured Claims

 4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
    assignees of claims listed above, and attorneys for unsecured creditors.
   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.


         Name and mailing address                                                      On which line in Part 1 or Part 2 is the related            Last 4 digits of
                                                                                       creditor (if any) listed?                                   account number,
                                                                                                                                                   if any

 4.1     Marc A. Schwarz, Esq                                                         Line 3.116
                                                                                      ❑ Not listed. Explain


         5805 Sepulveda Blvd Suite 850
         Van Nuys, CA 91411




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                                page 33 of 34
Debtor       Catalyst Prep LLC                                                                        Case number (if known)   19-11236
             Name


 Part 4: Total Amounts of the Priority and Nonpriority Unsecured Claims


  5.     Add the amounts of priority and nonpriority unsecured claims.


                                                                                                      Total of claim amounts



  5a. Total claims from Part 1                                                        5a.              $15,747.67




  5b. Total claims from Part 2                                                        5b.              $675,759.71
                                                                                             +

  5c. Total of Parts 1 and 2                                                          5c.              $691,507.38
      Lines 5a + 5b = 5c.




Official Form 206E/F                                     Schedule E/F: Creditors Who Have Unsecured Claims                          page 34 of 34
 Fill in this information to identify the case:

 Debtor name                                      Catalyst Prep LLC

 United States Bankruptcy Court for the:
                          Western District of Texas, Austin Division

 Case number (if known):                 19-11236                     Chapter   7
                                                                                                                                         ❑Check if this is an
                                                                                                                                            amended filing

Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                                  12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, numbering the entries
consecutively.
 1.    Does the debtor have any executory contracts or unexpired leases?
       ✔ No. Check this box and file this form with the court with the debtor’s other schedules. There is nothing else to report on this form.
       ❑
       ❑ Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Assets - Real and Personal Property (Official Form 206A/B).
 2. List all contracts and unexpired leases                                                    State the name and mailing address for all other parties with whom the
                                                                                               debtor has an executory contract or unexpired lease

        State what the contract or lease is
2.1     for and the nature of the debtor’s
        interest

        State the term remaining

        List the contract number of any
        government contract


        State what the contract or lease is
2.2     for and the nature of the debtor’s
        interest

        State the term remaining

        List the contract number of any
        government contract


        State what the contract or lease is
2.3     for and the nature of the debtor’s
        interest

        State the term remaining

        List the contract number of any
        government contract


        State what the contract or lease is
2.4     for and the nature of the debtor’s
        interest

        State the term remaining

        List the contract number of any
        government contract


        State what the contract or lease is
2.5     for and the nature of the debtor’s
        interest

        State the term remaining

        List the contract number of any
        government contract

Official Form 206G                                             Schedule G: Executory Contracts and Unexpired Leases                                              page 1 of 1
 Fill in this information to identify the case:

 Debtor name                                      Catalyst Prep LLC

 United States Bankruptcy Court for the:
                          Western District of Texas, Austin Division

 Case number (if known):                 19-11236
                                                                                                                                         ❑Check if this is an
                                                                                                                                             amended filing

Official Form 206H
Schedule H: Codebtors                                                                                                                                                  12/15
Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the Additional Page to this
page.


  1. Does the debtor have any codebtors?
        ✔No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
        ❑
        ❑Yes
  2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of creditors, Schedules
     D-G.Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule on which the creditor is listed. If the
     codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.

         Column 1: Codebtor                                                                                         Column 2: Creditor
                                                                                                                                                     Check all schedules
            Name                                   Mailing Address                                                  Name
                                                                                                                                                     that apply:

  2.1
                                                  Street




                                                  City                                State         ZIP Code



  2.2
                                                  Street




                                                  City                                State         ZIP Code



  2.3
                                                  Street




                                                  City                                State         ZIP Code



  2.4
                                                  Street




                                                  City                                State         ZIP Code



  2.5
                                                  Street




                                                  City                                State         ZIP Code




Official Form 206H                                                         Schedule H: Codebtors                                                              page 1 of 2
Debtor      Catalyst Prep LLC                                                                            Case number (if known)     19-11236
            Name


          Additional Page if Debtor Has More Codebtors

           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.


   Column 1: Codebtor                                                                                     Column 2: Creditor
                                                                                                                                  Check all schedules
         Name                        Mailing Address                                                      Name
                                                                                                                                  that apply:

  2.6
                                        Street




                                        City                                   State        ZIP Code




Official Form 206H                                                     Schedule H: Codebtors                                                page 2 of 2
 Fill in this information to identify the case:

 Debtor name                                                      Catalyst Prep LLC

 United States Bankruptcy Court for the:
                                    Western District of Texas, Austin Division

 Case number (if known):                                  19-11236                               Chapter            7
                                                                                                                                                                                                      ❑Check if this is an
                                                                                                                                                                                                         amended filing

Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                                             12/15

 Part 1: Summary of Assets


 1. Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)

    1a. Real Property:
            Copy line 88 from Schedule A/B........................................................................................................................................                                                 $0.00


    1b. Total personal property:
            Copy line 91A from Schedule A/B......................................................................................................................................                                         $5,005,500.00

    1c. Total of all property:
            Copy line 92 from Schedule A/B.........................................................................................................................................                                       $5,005,500.00




  Part 2: Summary of Liabilities




 2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
    Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D.................                                                                                                               $9,000.00



 3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

    3a. Total claim amounts of priority unsecured claims:
            Copy the total claims from Part 1 from line 5a of Schedule E/F....................................................................................                                                                $15,747.67


    3b. Total amount of claims of non-priority amount of unsecured claims:
            Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F......................................................                                                             +              $675,759.71




 4. Total liabilities..............................................................................................................................................................................                          $700,507.38

    Lines 2 + 3a + 3b




Official Form 206Sum                                                                                      Summary of Assets and Liabilities for Non-Individuals                                                                    page 1
 Fill in this information to identify the case:

 Debtor name                                      Catalyst Prep LLC

 United States Bankruptcy Court for the:
                           Western District of Texas, Austin Division

 Case number (if known):                 19-11236
                                                                                                                                         ❑Check if this is an
                                                                                                                                            amended filing

Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                              04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name
and case number (if known).



 Part 1: Income


 1. Gross revenue from business

    ✔None
    ❑
          Identify the beginning and ending dates of the debtor’s fiscal year, which may          Sources of revenue                       Gross revenue
          be a calendar year                                                                       Check all that apply                    (before deductions and
                                                                                                                                           exclusions)

         From the beginning of the                                                                ❑Operating a business
         fiscal year to filing date:              From 01/01/2019
                                                         MM/ DD/ YYYY
                                                                         to    Filing date
                                                                                                  ❑Other

         For prior year:                          From 01/01/2018        to    12/31/2018         ❑Operating a business
                                                         MM/ DD/ YYYY           MM/ DD/ YYYY      ❑Other

         For the year before that:                From 01/01/2017        to    12/31/2017         ❑Operating a business
                                                         MM/ DD/ YYYY           MM/ DD/ YYYY      ❑Other


 2. Non-business revenue
    Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits, and royalties. List
    each source and the gross revenue for each separately. Do not include revenue listed in line 1.

    ✔None
    ❑
                                                                                                  Description of sources of revenue        Gross revenue from each
                                                                                                                                           source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the
       fiscal year to filing date:            From 01/01/2019           to    Filing date
                                                        MM/ DD/ YYYY


       For prior year:                        From 01/01/2018           to    12/31/2018
                                                        MM/ DD/ YYYY           MM/ DD/ YYYY


       For the year before that:              From 01/01/2017           to    12/31/2017
                                                        MM/ DD/ YYYY           MM/ DD/ YYYY




Official Form 207                                            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1
Debtor           Catalyst Prep LLC                                                                                     Case number (if known)                  19-11236
               Name



 Part 2: List Certain Transfers Made Before Filing for Bankruptcy

 3. Certain payments or transfers to creditors within 90 days before filing this case
    List payments or transfers—including expense reimbursements—to any creditor, other than regular employee compensation, within 90 days before filing this case unless
    the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22 and every 3 years after that with respect to
    cases filed on or after the date of adjustment.)

    ❑None

    Creditor’s name and address                                Dates               Total amount or value              Reasons for payment or transfer
                                                                                                                      Check all that apply


 3.1.    Ogle Properties LLC                                   07/15/2019                        $7,500.00            ❑Secured debt
        Creditor's name
                                                                                                                      ❑Unsecured loan repayments
        Street
                                                                                                                      ❑Suppliers or vendors
                                                                                                                      ❑Services
                                                                                                                      ✔Other Repossession
         3600 Bee Caves Rd
                                                                                                                      ❑
         Austin, TX 78746
        City                         State     ZIP Code

 4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
    List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed or co-signed by an
    insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount may be adjusted on 4/01/22 and every 3
    years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments listed in line 3. Insiders include officers, directors, and anyone
    in control of a corporate debtor and their relatives; general partners of a partnership debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and
    any managing agent of the debtor. 11 U.S.C. § 101(31).
    ✔None
    ❑
    Insider’s name and address                                 Dates               Total amount or value              Reasons for payment or transfer



 4.1.
        Creditor's name


        Street




        City                         State     ZIP Code

         Relationship to debtor



 5. Repossessions, foreclosures, and returns
    List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at a foreclosure sale,
    transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.
    ❑None
    Creditor’s name and address                                Description of the property                                   Date                      Value of property



 5.1.    Ogle Properties LLC                                   office furniture and equipment                                07/15/2019                         $7,500.00
        Creditor's name
         3600 Bee Caves
        Street



         Austin, TX 78746
        City                         State     ZIP Code




Official Form 207                                         Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                            page 2
Debtor           Catalyst Prep LLC                                                                                      Case number (if known)                  19-11236
               Name



 5.2.    numerous                                              chargebacks                                                                                     $100,000.00
        Creditor's name


        Street



         TX
        City                         State     ZIP Code

 6. Setoffs
    List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account of the debtor without
    permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a debt.
    ✔None
    ❑
    Creditor’s name and address                                Description of the action creditor took                       Date action was            Amount
                                                                                                                             taken


 5.1.
        Creditor's name
                                                                 XXXX–
        Street




        City                         State     ZIP Code

 Part 3: Legal Actions or Assignments

 7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
    List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved in any capacity
     —within 1 year before filing this case.
    ❑None
 7.1.    Case title                               Nature of case                              Court or agency's name and address                        Status of case

         State Farm v. Catalyst Prep LLC          Breach of Contract                         California                                                ✔Pending
                                                                                                                                                       ❑
                                                                                                                                                       ❑On appeal
                                                                                            Name

         Case number
                                                                                            Street
                                                                                                                                                       ❑Concluded
         17001991

                                                                                            City                           State      ZIP Code

 7.2.    Case title                               Nature of case                              Court or agency's name and address                        Status of case

         Charles v. Catalyst Prep LLC et          Class Action                               California Superior Court                                 ✔Pending
                                                                                                                                                       ❑
                                                                                                                                                       ❑On appeal
         al.                                                                                Name


                                                                                            Street
                                                                                                                                                       ❑Concluded
         Case number

         C19-01643
                                                                                            City                           State      ZIP Code

 8. Assignments and receivership
    List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a receiver, custodian,
    or other court-appointed officer within 1 year before filing this case.
    ✔None
    ❑




Official Form 207                                         Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                              page 3
Debtor            Catalyst Prep LLC                                                                                     Case number (if known)                19-11236
                Name


 8.1.     Custodian’s name and address                          Description of the property                             Value


         Custodian’s name
                                                                Case title                                              Court name and address
         Street
                                                                                                                       Name

                                                                Case number                                            Street
         City                          State     ZIP Code



                                                                Date of order or assignment                            City                          State     ZIP Code




 Part 4: Certain Gifts and Charitable Contributions

 9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of the gifts to that
    recipient is less than $1,000
    ✔None
    ❑
 9.1.     Recipient’s name and address                          Description of the gifts or contributions                       Dates given          Value


         Recipient’s name


         Street




         City                          State     ZIP Code


          Recipient’s relationship to debtor




 Part 5: Certain Losses

 10. All losses from fire, theft, or other casualty within 1 year before filing this case.
        ✔None
        ❑
        Description of the property lost and how the loss          Amount of payments received for the loss                           Date of loss      Value of property
        occurred                                                   If you have received payments to cover the loss, for                                 lost
                                                                   example, from insurance, government compensation, or
                                                                   tort liability, list the total received.
                                                                   List unpaid claims on Official Form 106A/B (Schedule A/B:
                                                                   Assets – Real and Personal Property).


 10.1.


 Part 6: Certain Payments or Transfers

 11. Payments related to bankruptcy
        List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing of this case to another
        person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy relief, or filing a bankruptcy case.
        ❑None




Official Form 207                                           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 4
Debtor          Catalyst Prep LLC                                                                                     Case number (if known)                 19-11236
                Name


 11.1.    Who was paid or who received the transfer?              If not money, describe any property transferred                Dates                 Total amount or
                                                                                                                                                       value

         Hajjar Peters LLP                                        Attorney’s Fee                                                 8/19/19                         $2,767.50


          Address

         3144 Bee Caves Rd
         Street


         Austin, TX 78746-5560
         City                        State     ZIP Code


          Email or website address



          Who made the payment, if not debtor?

         Jared Friedland



 12. Self-settled trusts of which the debtor is a beneficiary
     List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case to a self-settled trust
     or similar device.
     Do not include transfers already listed on this statement.
     ✔None
     ❑

 12.1.     Name of trust or device                              Describe any property transferred                              Dates transfers         Total amount or
                                                                                                                               were made               value




           Trustee




 13. Transfers not already listed on this statement
     List any transfers of money or other property—by sale, trade, or any other means—made by the debtor or a person acting on behalf of the debtor within 2 years before the
     filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include both outright transfers and transfers
     made as security. Do not include gifts or transfers previously listed on this statement.
     ✔None
     ❑

 13.1.    Who received the transfer?                           Description of property transferred or payments                  Date transfer         Total amount or
                                                               received or debts paid in exchange                               was made              value




          Address


         Street




         City                         State     ZIP Code


          Relationship to debtor




Official Form 207                                        Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                            page 5
Debtor          Catalyst Prep LLC                                                                                      Case number (if known)               19-11236
                Name


 Part 7: Previous Locations

 14. Previous addresses
     List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.
     ✔Does not apply
     ❑
    Address                                                                                                         Dates of occupancy


 14.1.                                                                                                            From                          To
         Street




         City                            State     ZIP Code



 Part 8: Health Care Bankruptcies

 15. Health Care bankruptcies
     Is the debtor primarily engaged in offering services and facilities for:
      —diagnosing or treating injury, deformity, or disease, or
      —providing any surgical, psychiatric, drug treatment, or obstetric care?
     ✔No. Go to Part 9.
     ❑
     ❑Yes. Fill in the information below.

          Facility name and address                           Nature of the business operation, including type of services the            If debtor provides meals
                                                              debtor provides                                                             and housing, number of
                                                                                                                                          patients in debtor’s care

 15.1.
         Facility name


         Street                                               Location where patient records are maintained(if different from facility    How are records kept?
                                                              address). If electronic, identify any service provider.
         City                       State     ZIP Code                                                                                   Check all that apply:
                                                                                                                                         ❑Electronically
                                                                                                                                         ❑Paper

 Part 9: Personally Identifiable Information


 16. Does the debtor collect and retain personally identifiable information of customers?
     ✔ No.
     ❑
     ❑Yes. State the nature of the information collected and retained.
                  Does the debtor have a privacy policy about that information?
                  ❑No
                  ❑Yes




Official Form 207                                           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 6
Debtor          Catalyst Prep LLC                                                                                         Case number (if known)                  19-11236
                Name


 17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b) or other pension or profit-sharing plan
     made available by the debtor as an employee benefit?
        ✔No. Go to Part 10.
        ❑
        ❑Yes. Does the debtor serve as plan administrator?
              ❑No. Go to Part 10.
              ❑Yes. Fill in below:
                       Name of plan                                                                         Employer identification number of the plan

                                                                                                             EIN:           –

                       Has the plan been terminated?
                       ❑No
                       ❑Yes

 Part 10: Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

 18. Closed financial accounts
        Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold, moved, or
        transferred?
        Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses, cooperatives,
        associations, and other financial institutions.
        ❑None
    Financial institution name and address                     Last 4 digits of account         Type of account             Date account was              Last balance
                                                               number                                                       closed, sold, moved,          before closing
                                                                                                                            or transferred                or transfer

 18.1                                                          XXXX–                           ✔Checking
                                                                                               ❑                                10/01/2019                $0.00
         Name
                                                                                               ❑Savings
                                                                                               ❑Money market
                                                                                               ❑Brokerage
         Street
          Wells Fargo
                                                                                               ❑Other
         City                         State   ZIP Code

 19. Safe deposit boxes
        List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this case.
        ✔None
        ❑
 19.1     Depository institution name and address              Names of anyone with access to it               Description of the contents                   Does debtor
                                                                                                                                                             still have it?

                                                                                                                                                            ❑     No
         Name
                                                                                                                                                            ❑     Yes
         Street

                                                               Address

         City                         State   ZIP Code



 20. Off-premises storage
        List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in which the debtor does
        business.
        ✔None
        ❑



Official Form 207                                           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                             page 7
Debtor           Catalyst Prep LLC                                                                                         Case number (if known)                 19-11236
                Name


 20.1      Facility name and address                              Names of anyone with access to it             Description of the contents                    Does debtor
                                                                                                                                                               still have it?

                                                                                                                                                             ❑    No
         Name
                                                                                                                                                             ❑    Yes
          Street

                                                                  Address

         City                           State    ZIP Code



 Part 11: Property the Debtor Holds or Controls That the Debtor Does Not Own

 21. Property held for another
        List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do not list leased or
        rented property.
        ✔None
        ❑

    Owner’s name and address                                     Location of the property                      Description of the property                    Value


   Name


   Street




   City                               State     ZIP Code

 Part 12: Details About Environmental Information



         For the purpose of Part 12, the following definitions apply:
                Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the medium
                affected (air, land, water, or any other medium).
                Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly owned, operated,
                or utilized.
                Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a similarly harmful
                substance.
         Report all notices, releases, and proceedings known, regardless of when they occurred

 22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law?
     Include settlements and orders.
        ✔ No
        ❑
        ❑Yes. Provide details below.

    Case title                                          Court or agency name and address                      Nature of the case                             Status of case

                                                                                                                                                            ❑Pending
    Case number
                                                       Name
                                                                                                                                                            ❑On appeal
                                                                                                                                                            ❑Concluded
                                                       Street




                                                       City                           State   ZIP Code




Official Form 207                                               Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 8
Debtor           Catalyst Prep LLC                                                                                   Case number (if known)               19-11236
                 Name


 23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an environmental law?
     ✔ No
     ❑
     ❑Yes. Provide details below.


    Site name and address                            Governmental unit name and address                Environmental law, if known                   Date of notice


   Name                                             Name


   Street                                           Street




   City                      State   ZIP Code       City                          State   ZIP Code

 24. Has the debtor notified any governmental unit of any release of hazardous material?
     ✔ No
     ❑
     ❑Yes. Provide details below.

    Site name and address                            Governmental unit name and address                Environmental law, if known                   Date of notice


   Name                                             Name


   Street                                           Street




   City                      State   ZIP Code       City                          State   ZIP Code




 Part 13: Details About the Debtor’s Business or Connections to Any Business



 25. Other businesses in which the debtor has or has had an interest
     List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case. Include this information
     even if already listed in the Schedules.
     ✔None
     ❑

           Business name and address                       Describe the nature of the business                 Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.
 25.1.
                                                                                                              EIN:          –
          Name
                                                                                                               Dates business existed
          Street
                                                                                                              From                    To



          City                   State   ZIP Code


 26. Books, records, and financial statements

 26a. List   all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
     ✔None
     ❑

Official Form 207                                            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 9
Debtor       Catalyst Prep LLC                                                                         Case number (if known)            19-11236
             Name


           Name and address                                                                        Dates of service

 26a.1.
                                                                                                  From                     To
          Name


          Street




          City                                     State                   ZIP Code



 26b.     List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a
          financial statement within 2 years before filing this case.
          ✔None
          ❑
           Name and address                                                                        Dates of service

 26b.1.
                                                                                                  From                     To
          Name


          Street




          City                                     State                   ZIP Code



 26c.     List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.
          ✔None
          ❑
           Name and address                                                                        If any books of account and records are
                                                                                                   unavailable, explain why
 26c.1.


          Name


          Street




          City                                     State                   ZIP Code




 26d. List   all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued
        a financial statement within 2 years before filing this case.
        ✔None
        ❑
           Name and address

 26d.1.
          Name


          Street




          City                                     State                   ZIP Code




Official Form 207                               Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                            page 10
Debtor          Catalyst Prep LLC                                                                                     Case number (if known)                19-11236
                Name


 27. Inventories
     Have any inventories of the debtor’s property been taken within 2 years before filing this case?
     ✔ No
     ❑
     ❑Yes. Give the details about the two most recent inventories.

    Name of the person who supervised the taking of the inventory                                    Date of            The dollar amount and basis (cost, market, or
                                                                                                     inventory          other basis) of each inventory




          Name and address of the person who has possession of inventory records

 27.1.
         Name


         Street




         City                                         State                ZIP Code

 28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people in control of the
     debtor at the time of the filing of this case.

    Name                               Address                                                         Position and nature of any interest     % of interest, if any


                                                                                                      ,                                        0.00%

 29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in control of the debtor, or
     shareholders in control of the debtor who no longer hold these positions?
     ✔ No
     ❑
     ❑Yes. Identify below.
    Name                               Address                                                         Position and nature of any      Period during which
                                                                                                       interest                        position or interest was held



                                                                                                 ,                                           From
                                                                                                                                             To

 30. Payments, distributions, or withdrawals credited or given to insiders

     Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses, loans, credits on
     loans, stock redemptions, and options exercised?
     ✔ No
     ❑
     ❑Yes. Identify below.




Official Form 207                                       Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                         page 11
Debtor          Catalyst Prep LLC                                                                          Case number (if known)              19-11236
                Name


          Name and address of recipient                                     Amount of money or              Dates                   Reason for providing
                                                                            description and value of                                the value
                                                                            property

 30.1.
         Name


         Street




         City                                  State        ZIP Code


          Relationship to debtor




 31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?
     ✔ No
     ❑
     ❑Yes. Identify below.
           Name of the parent corporation                                                      Employer Identification number of the parent corporation

                                                                                               EIN:          –




 32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?
     ✔ No
     ❑
     ❑Yes. Identify below.
           Name of the pension fund                                                            Employer Identification number of the pension fund

                                                                                               EIN:          –

 Part 14: Signature and Declaration




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 12
Debtor      Catalyst Prep LLC                                                                                       Case number (if known)                19-11236
           Name


      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in connection with a
      bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true and correct.


      I declare under penalty of perjury that the foregoing is true and correct.


      Executed on         10/25/2019
                      MM/ DD/ YYYY




           ✘                             /s/ Jared Friedland
                Signature of individual signing on behalf of the debtor



                Position or relationship to debtor
                                 CEO



         Printed name                            Jared Friedland



          Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
           ✔ No
           ❑
           ❑Yes




Official Form 207                                       Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 13
B2030 (Form 2030)(12/15)


                                                    United States Bankruptcy Court
                                                                     Western District of Texas

In re
Catalyst Prep LLC                                                                                                       Case No. 19-11236
Debtor(s)                                                                                                               Chapter         7


                                       DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR
1.   Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
     compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services
     rendered or to be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
            For legal services, I have agreed to accept . . . . . . . . . . . . . . . . . . . . . . . .                           $2,767.50
            Prior to the filing of this statement I have received . . . . . . . . . . . . . . . . . .                             $2,767.50
            Balance Due . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                  $0.00

2.   The source of the compensation to be paid to me was:
            ❑ Debtor                                   ✔ Other (specify) Jared Friedland
                                                       ❑
3.   The source of compensation to be paid to me is:
            ❑ Debtor                                   ✔ Other (specify) Jared Friedland
                                                       ❑
4.   ✔
     ❑   I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates
     of my law firm.

     ❑   I have agreed to share the above-disclosed compensation with another person or persons who are not members or associates
     of my law firm. A copy of the agreement, together with a list of the names of the people sharing in the compensation, is attached.

5.   In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:
     a.   Analysis of the debtor' s financial situation, and rendering advice to the debtor in determining whether to file a petition in
          bankruptcy;
     b.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;

6.   By agreement with the debtor(s), the above-disclosed fee does not include the following services:
        Any Post-petition activities will be billed hourly


                                                                             CERTIFICATION

                           I certify that the foregoing is a complete statement of any agreement or arrangement for
                         payment to me for representation of the debtor(s) in this bankruptcy proceeding.

                         10/25/2019                                       /s/ Ron Satija
                         Date                                                 Signature of Attorney
                                                                                                                                    Ron Satija
                                                                                                                        Bar Number: 24039158
                                                                                                                             Hajjar Peters LLP
                                                                                                                          3144 Bee Caves Rd
                                                                                                                        Austin, TX 78746-5560
                                                                                                                        Phone: (512) 637-4956

                                                                          Hajjar Peters LLP
                                                                              Name of law firm
319 North Preston St
319 North Preston St 1F
Philadelphia, PA 19104




8x8




Accountability Resources
6300 Bridge Point Parkway #250
Austin, TX 78730




Aerotek
901 S. Mopac Expy Building 3 Suite 300
Austin, TX 78746




Alexander Charles
c/o Bryan Schwartz Law
180 Grand Ave Ste 1380
Oakland, CA 94612-3750



AMEX




Asa Anderson
12205 Shetland Lane
Los Angeles, CA 90049




James Atkins
Debra Bachman




Bank of America
One Independence Center
101 North Tyron Street
Charlotte, NC 28255



Ashley Barba




Paul Barber
1505 Southport Dr. Apt. 142
Austin, TX 78704




Deshana Barua




Reem Batarseh
20 Pine Street #3301
New York, NY 10005




Allycyn Bennett
10885 Silverado
Portland, OR 97282




Kameron Blake
91 Magnolia Ave.
Jersey City, NJ 07306
Charlotte Brasseux




Brennan Caldwell
38 West 73rd St 2B
New York, NY 10023




Michael Candella
85 St Josephs Ave
Staten Island, NY 10302




Capital One Via Signature
Business
PO Bos 60599
City of Industry, CA 91716



Nicholas Carlson
2017 West Bangs Ave
Neptune, NJ 07753




Cenveo Print Company
1102 West Ave. Suite 200
Austin, TX 78701




Hazel Chan




Sarah Chapin
418 W 129th St Apt. 13
Vienna, VA 22182
Alexander Charles
346 N. Vermont Ave #306
Los Angeles, CA 90004




Chase
National Bank By Mail. Mail Code
KY1-0900 416
416 West Jefferson Floor 1
Louisville, KY 40202


Chase Visa Freedom Card
National Bank By Mail. Mail Code
KY1-0900
416 West Jefferson Floor 1
Louisville, KY 40202


Candice Clark




Chase Cloutier
105 Hopkins St #402
Wakefield, MA 01880




Creel
6330 West Sunset Road
Las Vegas, NV 89118




CT Corp
Brian Moscoso
111 8 th Ave 13th Floor
New York, NY 10011



Taylor Darden
319 North Preston Street 1F
Philadelphia, PA 19104
Taylor Daren
319 N Preston St Apt. 1F
Philadelphia, PA 19104




Sanil Dave




Carlos De Los Rios
960 Chalet Circle
Thousand Oaks, CA 91362




Chris Deakin
636 Ethan Allen HWY
Ridgefield, CT 06877




Justin Debrosse
8 Mountain Road Rockaway
Rockaway, NJ 07866




Amanda DeMarco
357 Tunnel Road
Asbury, NJ 08802




Yujia Ding




Chelsea Ducille
311 Cathedral Street Apt. 2B
Baltimore, MD 21201
Alfred Dupuy
336 Telford Ave.
Dayton, OH 45419




Rachel Dushkewich
460 Old Town Road Apt 18N
Port Jefferson Station, NY 11776




Lori Eilers
184 Nottingham Road
Ramsey, NJ 07446




Embassy Suites by Hilton
Denton Convention Center
Kaylin Homan and Todd Muilenburg




Kimberly Eskin




Tashif Ferdous




Risa Fielder
3908 Yarborough Ave
Austin, TX 78744




First Associates
Attn: Bond Street Servicing, LLC
PO Box 503430
San Diego, CA 92150-3430
Graham Forrester




Dawn Fortis
38 Mela Lane
Rancho Palos Verdes, CA 90275




Harrison Foster
1217 Douglas St #222
Los Angeles, CA 90026




Martina Fouquet
9 Gray Street
Jersey City, NJ 07302




Franchise Tax Board (CA)
9646 Butterfield Way
Sacramento, CA 95827




Julie Fredette
426 Silver Leaf cir
Collegeville, PA 19426




David Gentile




Mitchell Golden
Jeremy Grant




Robert Half
10801-2 N Mopac Expy Suite 220
Austin, TX 78759




Latisha Harris




Natalie Hayhurst
1916 Sager Dr.
Austin, TX 78741




Heyman and Associates
Michelle Heyman and Julie Dale
2251 Double Creek Dr Suite 101
Round Rock, TX 78664



Ryan Howell




Indeed
Building 1
6433 Champion Grandview Way
Austin, TX 78750



Internal Revenue Service
Centralized Insolvency Operation
Po Box 7346
Philadelphia, PA 19101-7346
Micah Isser




Christopher Jackson




Amanda Jaramillo




Erica Johnson
843 W 15th Street Apt. 28
Newport Beach, CA 92663




Kabbage
730 Peachtree St NE Suite #1100
Atlanta, GA 30308




Jennifer Kallas
23025 Madison Street Unit 22
Torrance, CA 90505




Rosa Klaneski
8 Farmington Meadow Dr.
Farmington, CT 06032




Rosa Lee Klaneski
8 Farmington Meadow Drive
Farmington, CT 06032
Bettina Klinger
351 E 84th Street Apt. 11D
New York, NY 10028




David Ko
2151 Logan Ave Section B
San Diego, CA 92113




Marjorie Kollen
49 Colorido Rancho
Rancho Santa Margarita, CA 92688




Maithu Koppolu
10943 Vereda Sol Del Dios
San Diego, CA 92130




Sara Lacovelli
151 N Cottage St
Valley Stream, NY 11580




Elvis Le




Michelle Levine




Sarah Lim
Andrew Lin
30 Via Milpitas
Carmel Valley, CA 93924




Littler Mendelson
Jackie Hoard
1301 McKinney St #1900
Houston, TX 77010



Bradley Long




Heather Lopez
3 Hearthshire St.
Magnolia, TX 77354




Cameron MacCabe




Duncan MacKinnon
372 Union Street
Jersey City, NJ 07304




Marc A. Schwarz, Esq
5805 Sepulveda Blvd Suite 850
Van Nuys, CA 91411




Naomi Matthew
Georgia Jansen McBlane
315 Rogers Rd
Norristown, PA 19403




Mendelson, Goldman and
Schwarz, APC
Marc A. Schwarz
5805 Sepulveda Blvd. Suite 850
Van Nuys, CA 91411


Tazim Merchant
89 Fruitledge Road
Glen Head, NY 11545




Joshua Mirkin




Jackie Mitsch
9 Sycamore Lane
Rumson, NJ 07760




Nathan Nguyen




Sharon Noh




OFFICETEAM
Robert Half / Recovery Department
PO Box 5024
San Ramon, CA 94583
Ogle Properties
Cheryl Ogle
3600 Bee Caves Rd #206
Austin, TX 78746



Amber Oliver
8515 Millers Bend
Bahama, NC 27503




Talia Oren
18880 Baker Road
Bend, OR 97702




Erin Panica
21030 Mossy Glen Terrace
Ashburn, VA 20147




Sharon Paravastu
4200 Bay Street Apt. 254
Fremont, CA 94538




Peter Perkowski
445 S. Figueroa St. Suite 3100
Los Angeles, CA 90071




Erinn Perron
200 Hiawatha Blvd.
Oakland, NJ 07436




Allison Perry
Blaine Powell
9757 Oaseo Montril
San Diego, CA 92129




Marantha Purring
7215 Howard Terrace
Philadelphia, PA 19119




Robert Radu-Blackburn
84-06 109th Street Apt C7
Richmond Hill, NY 11418




Prithvi Rajasekaran




Ramapo Indian Hills Regional
High School District
Grace Stramiello




Obaid Rehman




Andrea Reichbach
10B Heritage Hills
Somers, NY 10859




Kaitlin Renkosiak
Linda Richman
277 Prospect Park West Apt 2
Brooklyn, NY 11215




Rana Robillard
3920 Ardley Ave
Oakland, CA 94602




Jose Rodriguez




Sandy Rolls
513 Green Pastures #C
Kyle, TX 78640




Nick Rosolanko
364 Mulberry Court
Wyckoff, NJ 07481




Allison Ryu




Masha Salman
33 Sky Top Ridge




Grace Schwartzenberger
5934 Tobias Avenue
Van Nuys, CA 91411
Zafar Shaikh
27318 Wooded Canyon Drive
Katy, TX 77494




John Hawthorne Smith




Square
1455 Market Street Suite 600
San Francisco, CA 94103




State Farm Insurance
5805 Sepulveda Blvd Suite 850
Van Nuys, CA 91411




Jeffrey Steinhorn
16 Tiger Hill Drive
Gladstone, NJ 07934




Tim Stevenson
904 Breckenridge Ct
Piscataway, NJ 08854




Samantha Stratton




David Tam
1965 W Lamar St #4
Houston, TX 77019
Kenny Tan




Jennifer Tew




Erin Tibke
280 Belmore Ave #34
East Islip, NY 11730




Jennifer Travis
197 Guinea Road
Storrs Mansfield, CT 06268




Shristi Tyagi




United States Attorney
Civil Process Clerk
601 Nw Loop 410 Ste 600
San Antonio, TX 78216-5512



United States Trustee
903 San Jacinto Blvd Ste 230
Austin, TX 78701-2450




Patricia Valatka
676 Park Ave.
East Orange, NJ 07017
Derrick Vallejos
11 South Lawrence Ave
Elmsford, NY 10523




Catherine Vaziri
2717 South Lamar Blvd. Apt. 3089
Austin, TX 78704




Hayley Wagner




Erik Walters
16711 Diane Lane
Huntington Beach, CA 92647




Michael Weinstein
20 Montauk Lane
Vernon Hills, IL 60061




Michael Wenzlaff
13414 Barlett Street
Rockville, MD 20853




Westfield High School PTSO
Carolyn Miller
521 Prospect St
Westfield, NJ 07090



Dwight Williams
27379 SW 143rd Ct.
Homestead, FL 33032
Julie Williams
13 Sheraton Lane
Rumson, NJ 07760




Kayla Williams




Altini Yarima
301 N Wesley Drive Apt. 611
League City, TX 77573




Jeff Yeagle




Cissy Yu
315 E. 119th Street 3
New York, NY 10035




Catherine Yuan




Alexander Zukoff
81 Cooper Blvd
Red Bank, NJ 07701




Cynda Zurfluh
13136 Ladybank Lane
Herndon, VA 20171
                                                     IN THE UNITED STATES BANKRUPTCY COURT
                                                            WESTERN DISTRICT OF TEXAS
                                                                  AUSTIN DIVISION

IN RE: Catalyst Prep LLC                                                                     CASE NO 19-11236

                                                                                             CHAPTER 7




                                                      VERIFICATION OF CREDITOR MATRIX

  The above named Debtor hereby verifies that the attached list of creditors is true and correct to the best of his/her knowledge.


Date       10/25/2019              Signature                                      /s/ Jared Friedland
                                                                                 Jared Friedland, CEO
